--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 

EXHIBIT 10.27

 

U.S. $700,000,000

 

CREDIT AGREEMENT

 

 

 

Dated as of August 13, 2004

 

Among

 

COMPUTER SCIENCES CORPORATION

 

as Borrower

 

and

 

THE BANKS NAMED HEREIN

 

as Lenders

 

and

 

CITICORP USA, INC.

 

as Administrative Agent

 

 

 

 

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

THE ROYAL BANK OF SCOTLAND PLC

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Co-Syndication Agents

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

as Arranger

 



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

Page

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1 



Section 1.01  Certain Defined Terms

1 



Section 1.02  Computation of Time Periods

11 



Section 1.03  Accounting Terms

11 

ARTICLE II  AMOUNTS AND TERMS OF THE ADVANCES

11 



Section 2.01  The A Advances

11 



Section 2.02  Making the A Advances

12 



Section 2.03  The B Advances

14 



Section 2.04  Fees

17 



Section 2.05  Optional Reduction of the Commitments

18 



Section 2.06  Repayment and Prepayment of A Advances

18 



Section 2.07  Interest on A Advances

18 



Section 2.08  Interest Rate Determination

19 



Section 2.09  Voluntary Conversion or Continuation of A Advances

19 



Section 2.10  Increased Costs

20 



Section 2.11  Payments and Computations

21 



Section 2.12  Taxes

22 



Section 2.13  Sharing of Payments, Etc.

24 



Section 2.14  Evidence of Debt

24 



Section 2.15  Use of Proceeds

25 



Section 2.16  Extension of the Commitment Termination Date

25 



Section 2.17  Substitution of Lenders

26 



Section 2.18  Increased Commitments; Additional Lenders

26 



Section 2.19  Special Purpose Funding Vehicles

27 

ARTICLE III  CONDITIONS OF LENDING

28 



Section 3.01  Condition Precedent to Effective Date

28 



Section 3.02  Conditions Precedent to Each A Borrowing

28 



Section 3.03  Conditions Precedent to Each B Borrowing

29 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES

29 



Section 4.01  Representations and Warranties of the Borrower

29 

 

 

 

 

 

 

-i-

 



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(continued)

Page

ARTICLE V  COVENANTS

32 



Section 5.01  Affirmative Covenants of the Borrower

32 



Section 5.02  Negative Covenants of the Borrower

35 

ARTICLE VI  EVENTS OF DEFAULT

38 



Section 6.01  Events of Default

38 

ARTICLE VII  THE AGENT

40 



Section 7.01  Authorization and Action

40 



Section 7.02  Agent's Reliance, Etc.

40 



Section 7.03  CUSA and Affiliates

41 



Section 7.04  Lender Credit Decision

41 



Section 7.05  Indemnification

41 



Section 7.06  Successor Agent

42 

ARTICLE VIII  MISCELLANEOUS

42 



Section 8.01  Amendments, Etc.

42 



Section 8.02  Notices, Etc.

43 



Section 8.03  No Waiver; Remedies

44 



Section 8.04  Costs, Expenses and Indemnification

44 



Section 8.05  Right of Set-off

45 



Section 8.06  Binding Effect

46 



Section 8.07  Assignments and Participations

46 



Section 8.08  Governing Law

48 



Section 8.09  Execution in Counterparts

48 



Section 8.10  Consent to Jurisdiction; Waiver of Immunities

48 



Section 8.11  Waiver of Trial by Jury

49 



Section 8.12  Survival of Warranties

49 



Section 8.13  Severability

49 



Section 8.14  Headings

49 



Section 8.15  Website Communications

49 



Section 8.16  USA PATRIOT Act Notice

51 

 

 

 

 

 

 

-ii-

 



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(continued)

Page

SCHEDULES











Schedule I

List of Applicable Lending Offices



Schedule II

Lenders' Commitments















EXHIBITS











Exhibit A-1

Form of Notice of A Borrowing



Exhibit A-2

Form of Notice of B Borrowing



Exhibit B

Form of Assignment and Acceptance



Exhibit C

Form of Opinion of Howard D. Fisk, Esq., Counsel for the Borrower



Exhibit D

Form of Extension Request



 

 

 

 

 

 

-iii-

 



--------------------------------------------------------------------------------



 CREDIT AGREEMENT

 

Dated as of August 13, 2004

 

                         This CREDIT AGREEMENT is entered into as of August 13,
2004, among Computer Sciences Corporation, a Nevada corporation (the
"Borrower"), the financial institutions (the "Banks") listed on Schedule II
hereof, and Citicorp USA, Inc. ("CUSA"), as administrative agent (the "Agent")
for the Lenders hereunder.

 

                         In consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrower, the Lenders and the
Agent agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

                         Section 1.01          Certain Defined Terms. As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

 

          "A Advance" means an advance by a Lender to the Borrower as part of an
A Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, each
of which shall be a "Type" of A Advance.

 

 

 

          "A Borrowing" means a borrowing consisting of A Advances of the same
Type made on the same day to the Borrower pursuant to the same Notice of A
Borrowing by each of the Lenders pursuant to Section 2.01.

 

 

 

          "Adjusted Eurodollar Rate" means, for any Interest Period for each
Eurodollar Rate Advance comprising part of the same A Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (i) (A) the rate
per annum equal to the rate determined by the Agent to be the offered rate that
appears on the page of the Telerate screen that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time) on
the date two Business Days prior to the commencement of such Interest Period;
(B) in the event the rate referenced in the preceding clause (A) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) on the date two
Business Days prior to the commencement of such Interest Period, or (C) in the
event the rates referenced in the preceding clauses (A) and (B) are not
available, the rate per annum determined by the Agent as the rate of interest
(rounded upward to the next 1/100th of 1%) at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the

 

 

1

 



--------------------------------------------------------------------------------



 

Eurodollar Rate Advance being made, continued or converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank to major
banks in the London interbank market at their request at approximately 11:00
a.m. (London time) on the date two Business Days prior to the commencement of
such Interest Period; by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage.

 

 

 

          "Advance" means an A Advance or a B Advance.

 

 

 

          "Affiliate" means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer (as such term is used in Regulation
S-K promulgated under the Securities Act of 1933, as amended) of such Person.

 

 

 

          "Agreement" means this Credit Agreement, as this Credit Agreement may
be amended, supplemented or otherwise modified from time to time.

 

 

 

          "Applicable Lending Office" means, with respect to each Lender, such
Lender's Domestic Lending Office in the case of a Base Rate Advance, and such
Lender's Eurodollar Lending Office in the case of a Eurodollar Rate Advance and,
in the case of a B Advance, the office of such Lender notified by such Lender to
the Agent as its Applicable Lending Office with respect to such B Advance.

 

 

 

          "Applicable Margin" means, for any period for which any interest
payment is to be made with respect to any Eurodollar Rate Advance, the interest
rate per annum derived by dividing (i) the sum of the Daily Margins for each of
the days included in such period by (ii) the number of days included in such
period.

 

 

 

          "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit B hereto.

 

 

 

          "B Advance" means an advance by a Lender to the Borrower as part of a
B Borrowing resulting from the auction bidding procedure described in Section
2.03.

 

 

 

          "B Borrowing" means a borrowing consisting of B Advances made on the
same day to the Borrower pursuant to the same Notice of B Borrowing by each of
the Lenders whose offer to make one or more B Advances as part of such borrowing
has been accepted by the Borrower under the auction bidding procedure described
in Section 2.03.

 

 

 

          "B Reduction" has the meaning specified in Section 2.01.

 

 

 

          "Base Rate" means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time which rate per annum shall at all
times be equal to the highest of:

 

 

2

 



--------------------------------------------------------------------------------



 

 

               (a)     the rate of interest announced publicly by Citibank in
New York, New York, from time to time, as Citibank's base rate;

 

 

 

 

 

               (b)     the sum of (A) 1/2 of one percent per annum plus (B) the
rate obtained by dividing (x) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks (such three-week moving
average being determined weekly by Citibank on the basis of such rates reported
by certificate of deposit dealers to and published by the Federal Reserve Bank
of New York or, if such publication shall be suspended or terminated, on the
basis of quotations for such rates received by Citibank, in either case adjusted
to the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent,
to the next higher 1/4 of one percent), by (y) a percentage equal to 100% minus
the average of the daily percentages specified during such three-week period by
the Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including, but not limited to, any marginal reserve
requirements for Citibank in respect of liabilities consisting of or including
(among other liabilities) three-month nonpersonal time deposits of at least
$100,000), plus (C) the average during such three-week period of the daily net
annual assessment rates estimated by Citibank for determining the current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation for
insuring three-month deposits in the United States; or

 

 

 

 

 

               (c)     1/2 of one percent per annum above the Federal Funds
Rate.

 

 

 

 

          "Base Rate Advance" means an A Advance which bears interest as
provided in Section 2.07(a).

 

 

 

          "Borrower" means Computer Sciences Corporation, a Nevada corporation.

 

 

 

          "Borrowing" means an A Borrowing or a B Borrowing.

 

 

 

          "Business Day" means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

 

 

          "Capital Lease" means, with respect to any Person, any lease of any
property by that Person as lessee which would, in conformity with GAAP, be
required to be accounted for as a capital lease on the balance sheet of that
Person.

 

 

 

          "Citibank" means Citibank, N.A.

 

 

 

          "Code" means the Internal Revenue Code of 1986, as amended.

 

 

3

 



--------------------------------------------------------------------------------



 

          "Commercial Paper" means commercial paper issued by the Borrower from
time to time.

 

 

 

 

          "Commitment" has the meaning specified in Section 2.01.

 

 

 

          "Commitment Termination Date" means, with respect to any Lender,
August 13, 2009, or such later date to which the Commitment Termination Date of
such Lender may be extended from time to time pursuant to Section 2.16 (or if
any such date is not a Business Day, the next preceding Business Day).

 

 

 

          "Consolidated EBITDA" means, for any period (i) the sum of (A) net
income, plus (B) taxes on income, plus (C) net interest expense, plus (D)
depreciation expense, plus (E) amortization expense of goodwill, financing costs
and other intangibles, plus (F) extraordinary losses, plus (G) other non-cash
charges to the extent deducted from net income, minus extraordinary gains.

 

 

 

          "Consolidated Total Capitalization" means, as of any date of
determination, the sum of (a) consolidated stockholders' equity of the Borrower
and its Subsidiaries determined in accordance with GAAP, (b) Consolidated Total
Debt and (c) Equity-linked Debt.

 

 

 

          "Consolidated Total Debt" means, as of any date of determination, all
Debt (excluding Equity-linked Debt) of the Borrower and its Subsidiaries on a
consolidated basis.

 

 

 

          "Convert," "Conversion" and "Converted" each refers to a conversion of
A Advances of one Type into A Advances of another Type pursuant to Section 2.09.

 

 

 

          "Daily Margin" means, for any date of determination, the interest rate
per annum set forth in the table below that corresponds to (i) the Level
applicable to such date of determination and (ii) the Utilization Ratio
applicable to such date of determination:

 

 

4

 



--------------------------------------------------------------------------------



 

Daily Margin when
Utilization Ratio is
equal to or less than
0.50:1.00                  

 

Daily Margin when
Utilization Ratio
is greater than
0.50:1.00                   

 

 

 

 

Level 1

0.13%

 

0.28%

 

 

 

 

Level 2

0.15%

 

0.30%

 

 

 

 

Level 3

0.275%

 

0.425%

 

 

 

 

Level 4

0.40%

 

0.55%



 

          For purposes of this definition, (a) "Utilization Ratio" means, as of
any date of determination, the ratio of (1) the aggregate outstanding principal
amount of all Advances as of such date to (2) the aggregate amount of all
Commitments in effect as of such date (whether used or unused and without giving
effect to any B Reduction), (b) if any change in the Rating established by S&P
or Moody's shall result in a change in the Level, the change in the Daily Margin
shall be effective as of the date on which such rating change is publicly
announced (in the case of a public rating) or is disclosed to the Borrower (in
the case of a private rating), (c) if Ratings are available from both S&P and
Moody's, then the higher of such Ratings shall apply, unless there is a split in
such Ratings of more than one Level, in which case the Level that is one Level
higher than the Level of the lower Rating shall apply, (d) if Ratings are
unavailable from both S&P and Moody's for any reason for any day, then the
applicable Level for such day shall be deemed to be Level 4 (or, if the Majority
Lenders consent in writing, such other Level as may be reasonably determined by
the Majority Lenders from a rating with respect to Long-Term Debt of the
Borrower for such day established by another rating agency reasonably acceptable
to the Majority Lenders), and (e) if a Rating is not available from S&P or
Moody's (but not both) for any reason for any day, then the applicable Level
shall be set by reference to the Rating of S&P or Moody's that is available for
such day.

 

 

 

 

          "Debt" means, with respect to any Person, (i) indebtedness of such
Person for borrowed money, (ii) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments and (iii) obligations of such
Person as lessee under Capital Leases; provided that "Debt" shall not include
borrowings against the cash surrender value of life insurance policies covering
employees of the Borrower or its Affiliates and owned by the Borrower so long as
(x) recourse for such borrowings is limited to such policies and the proceeds
thereof and (y) any value assigned to such policies on the consolidated
financial statements of the Borrower and its Subsidiaries is net of the amount
of such borrowings.

 

 

 

          "Domestic Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Domestic Lending Office" opposite its
name on Schedule I hereto

 

 

5

 



--------------------------------------------------------------------------------



 

or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

 

 

 

          "Effective Date" means August 13, 2004, so long as the conditions
precedent set forth in Section 3.01 have been satisfied.

 

 

 

          "Eligible Assignee" means any financial institution or entity engaged
in the business of extending revolving credit approved in writing by the
Borrower (so long as no Event of Default exists) and the Agent as an Eligible
Assignee for purposes of this Agreement, provided that the Borrower's and the
Agent's approval shall not be unreasonably withheld or delayed, and provided
further that no such approval shall be required in the case of an assignment by
a Lender to an Affiliate of such Lender or to another Lender.

 

 

 

          "Environmental Law" means any and all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions of any
federal, state or local governmental authority within the United States or any
State or territory thereof and which relate to the environment or the release of
any materials into the environment.

 

 

 

          "Equity-linked Debt" means Debt that is required to be converted at,
or prior to, maturity into equity securities of the Borrower.

 

 

 

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

 

 

          "ERISA Affiliate" means any Person who for purposes of Title IV of
ERISA is a member of the Borrower's controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Code and the
regulations promulgated and rulings issued thereunder.

 

 

 

          "ERISA Event" means (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, unless the 30-day notice requirement with
respect thereto has been waived by the PBGC; (ii) the provision by the
administrator of any Pension Plan of a notice of intent to terminate such
Pension Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (iii)
the cessation of operations at a facility in the circumstances described in
Section 4062(e) of ERISA; (iv) the withdrawal by the Borrower or an ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (v) the failure
by the Borrower or any ERISA Affiliate to make a payment to a Pension Plan
required under Section 302(f)(1) of ERISA, which Section imposes a lien for
failure to make required payments; (vi) the adoption of an amendment to a
Pension Plan requiring the provision of security to such Pension Plan, pursuant
to Section 307 of ERISA; or

 

 

6

 



--------------------------------------------------------------------------------



 

(vii) the institution by the PBGC of proceedings to terminate a Pension Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which, in the reasonable judgment of the Borrower, might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan.

 

 

 

          "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

 

 

          "Eurodollar Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Eurodollar Lending Office" opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

 

 

 

          "Eurodollar Rate Advance" means an A Advance which bears interest as
provided in Section 2.07(b).

 

 

 

          "Eurodollar Rate Reserve Percentage" of any Lender for any Interest
Period for any Eurodollar Rate Advance means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirements (including, without limitation, any emergency, supplemental or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

 

 

 

          "Events of Default" has the meaning specified in Section 6.01.

 

 

 

          "Existing Credit Agreements" means (i) the Second Amended and Restated
Credit Agreement (Long Term Facility) dated as of August 16, 2001, among the
Borrower, the lenders party thereto and CUSA, as agent for such lenders, as
amended, and (ii) the Second Amended and Restated Credit Agreement (Short Term
Facility) dated as of August 15, 2003, among the Borrower, the lenders party
thereto, and CUSA, as agent for such lenders, as amended.

 

 

 

          "Federal Funds Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

 

7

 



--------------------------------------------------------------------------------



 

          "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

 

 

          "Granting Lender" has the meaning specified in Section 2.19.

 

 

 

          "Insufficiency" means, with respect to any Pension Plan, the amount,
if any, of its unfunded benefit liabilities, as defined in Section 4001(a)(18)
of ERISA.

 

 

 

          "Interest Period" means, for each Eurodollar Rate Advance comprising
part of the same A Borrowing, the period commencing on the date of such
Eurodollar Rate Advance, or on the date of continuation of such Advance as a
Eurodollar Rate Advance upon expiration of successive Interest Periods
applicable thereto, or on the date of Conversion of a Base Rate Advance into a
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, as the Borrower may
select in the Notice of Borrowing or the Notice of Conversion/Continuation for
such Advance; provided, however, that:

 

 

 

 

 

          (i)          the Borrower may not select any Interest Period which
ends after the earliest Commitment Termination Date of any Lender then in
effect;

 

 

 

 

 

          (ii)         Interest Periods commencing on the same date for A
Advances comprising part of the same A Borrowing shall be of the same duration;
and

 

 

 

 

 

          (iii)         whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, that if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day.

 

 

 

 

          "Lenders" means the Banks listed on Schedule II hereof and each
Eligible Assignee that shall become a party hereto pursuant to Section 8.07.

 

 

 

          "Level" means Level 1, Level 2, Level 3 or Level 4, as the case may
be.

 

 

 

          "Level 1" means that, as of any date of determination, the higher of
the Ratings is equal to or better than A+ or A1, as applicable, as of such date
of determination.

 

 

 

          "Level 2" means that, as of any date of determination, the higher of
the Ratings is equal to A or A2, as applicable, as of such date of
determination.

 

 

8

 



--------------------------------------------------------------------------------



 

          "Level 3" means that, as of any date of determination, the higher of
the Ratings is equal to A- or A3, as applicable, as of such date of
determination.

 

 

 

          "Level 4" means that, as of any date of determination, the higher of
the Ratings is equal to or lower than BBB+ or Baa1, as applicable, as of such
date of determination, or the only Rating is a private rating and the Borrower
will not authorize the applicable rating agency to make such Rating available to
the Agent and the Lenders.

 

 

 

          "Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any lease in the nature thereof).

 

 

 

          "Long-Term Debt" means senior, unsecured, non-credit enhanced,
long-term debt securities of the Borrower.

 

 

 

          "Majority Lenders" means at any time Lenders holding greater than 50%
of the then aggregate unpaid principal amount of the A Advances held by Lenders,
or, if no such principal amount is then outstanding, Lenders having greater than
50% of the Commitments (provided that, for purposes hereof, neither the
Borrower, nor any of its Affiliates, if a Lender, shall be included in (i) the
Lenders holding such amount of the A Advances or having such amount of the
Commitments or (ii) determining the aggregate unpaid principal amount of the A
Advances or the total Commitments).

 

 

 

          "Moody's" means Moody's Investors Service, Inc.

 

 

 

          "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower is making, or is obligated to make, contributions or has within any of
the preceding six plan years been obligated to make or accrue contributions.

 

 

 

          "Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4063, 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

 

 

          "Non-Hostile Acquisition" means an acquisition (whether by purchase of
capital stock or assets, merger or otherwise) which has been approved by
resolutions of the Board of Directors of the Person being acquired or by similar
action if the Person is not a corporation and as to which such approval has not
been withdrawn.

 

 

 

          "Notice of A Borrowing" has the meaning specified in Section 2.02(a).

 

 

 

          "Notice of a B Borrowing" has the meaning specified in Section
2.03(a).

 

 

9

 



--------------------------------------------------------------------------------



 

          "Notice of Borrowing" means the Notice of A Borrowing or the Notice of
B Borrowing or both, as the context may require.

 

 

 

          "Notice of Conversion/Continuation" has the meaning specified in
Section 2.09.

 

 

 

          "PBGC" means the U.S. Pension Benefit Guaranty Corporation.

 

 

 

          "Pension Plan" means a Single Employer Plan or a Multiple Employer
Plan or both.

 

 

 

          "Person" means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

 

 

 

          "Potential Event of Default" means a condition or event which, after
notice or lapse of time or both, would constitute an Event of Default if that
condition or event were not cured or removed within any applicable grace or cure
period.

 

 

 

          "Rating" means a public or private rating established by S&P or
Moody's with respect to the Long-Term Debt or, if there is no Long-Term Debt
outstanding, a private rating established by S&P or Moody's.

 

 

 

          "Register" has the meaning specified in Section 8.07(c).

 

 

 

          "S&P" means Standard & Poor's Ratings Group.

 

 

 

          "SEC" means the Securities and Exchange Commission and any successor
agency.

 

 

 

          "Significant Subsidiary" means, at any time, any Subsidiary of the
Borrower which accounts for more than 5% of consolidated total assets or 5% of
consolidated revenue of the Borrower and its Subsidiaries determined in
accordance with GAAP.

 

 

 

          "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and its
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

 

 

          "SPC" has the meaning specified in Section 2.19.

 

 

 

          "Subsidiary" of any Person means any corporation, association,
partnership or other business entity of which at least 50% of the total voting
power of shares of stock or other securities entitled to vote in the election of
directors, managers or trustees thereof is

 

 

10

 



--------------------------------------------------------------------------------



 

at the time owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof.

 

 

 

          "Termination Date" means, with respect to any Lender, the earlier of
(i) the Commitment Termination Date of such Lender and (ii) the date of
termination in whole of the Commitments of all Lenders pursuant to Section 2.05
or 6.01.

 

 

 

          "Type" means, with reference to an A Advance, a Base Rate Advance or a
Eurodollar Rate Advance.

 

 

 

          "Withdrawal Liability" has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

 

                         Section 1.02     Computation of Time Periods. In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each means "to but excluding".

 

                         Section 1.03     Accounting Terms. All accounting terms
not specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(e). All computations determining compliance with
financial covenants or terms, including definitions used therein, shall be
prepared in accordance with generally accepted accounting principles in effect
at the time of the preparation of, and in conformity with those used to prepare,
the historical financial statements delivered to the Lenders pursuant to Section
4.01(e). If at any time the computations for determining compliance with
financial covenants or provisions relating thereto utilize generally accepted
accounting principles different than those then being utilized in the financial
statements being delivered to the Lenders, such financial statements shall be
accompanied by a reconciliation statement.

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

                         Section 2.01     The A Advances. Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make A Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date of such Lender in an aggregate amount
not to exceed at any time outstanding the amount set opposite such Lender's name
on Schedule II hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to Section
2.05 (such Lender's "Commitment"), provided that the aggregate amount of the
Commitments of the Lenders shall be deemed used from time to time to the extent
of the aggregate amount of the B Advances then outstanding and at any time of
determination, such deemed use of the aggregate amount of the Commitments shall
be applied to the Lenders ratably according to their respective Commitments in
effect at such time of determination (such deemed use of the aggregate amount of
the Commitments being a "B Reduction"). Each A Borrowing shall be in an
aggregate amount not less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof and shall consist of

 

11

 



--------------------------------------------------------------------------------



A Advances of the same Type made on the same day to the Borrower by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender's Commitment, the Borrower may from time to time borrow, until the
Commitment Termination Date, prepay pursuant to Section 2.06(c) and reborrow
under this Section 2.01.

 

                         Section 2.02     Making the A Advances.

 

                         (a)     Each A Borrowing shall be made on notice by the
Borrower, given not later than (x) 10:00 A.M. (New York City time) on the date
of a proposed A Borrowing consisting of Base Rate Advances and (y) 12:00 noon
(New York City time) on the third Business Day prior to the date of a proposed A
Borrowing consisting of Eurodollar Rate Advances, which shall give to each
Lender prompt notice thereof by telecopier, mail or delivery. Each such notice
of an A Borrowing (a "Notice of A Borrowing") shall be by telecopier, mail or
delivery, confirmed immediately in writing, in substantially the form of Exhibit
A-1 hereto, specifying therein the requested (i) date of such A Borrowing, (ii)
Type of A Advances comprising such A Borrowing, (iii) aggregate amount of such A
Borrowing, and (iv) in the case of an A Borrowing comprised of Eurodollar Rate
Advances, the initial Interest Period for each such A Advance. The Borrower may,
subject to the conditions herein provided, borrow more than one A Borrowing on
any Business Day. Each Lender shall, before 1:00 P.M. (New York City time) in
the case of a Borrowing consisting of Base Rate Advances and before 11:00 A.M.
(New York City time) in the case of a Borrowing consisting of Eurodollar Rate
Advances, in each case on the date of such A Borrowing, make available for the
account of its Applicable Lending Office to the Agent at its address referred to
in Section 8.02, in same day funds, such Lender's ratable portion of such A
Borrowing. After the Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent's aforesaid address.

 

                         (b)     Anything in subsection (a) above to the
contrary notwithstanding,

 

 

 

                    (i)          the Borrower may not select Eurodollar Rate
Advances for any A Borrowing or with respect to the Conversion or continuance of
any A Borrowing if the aggregate amount of such A Borrowing or such Conversion
or continuance is less than $5,000,000;

 

 

 

                    (ii)         there shall be no more than five Interest
Periods relating to Eurodollar Rate Advances outstanding at any time;

 

 

 

                    (iii)        if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, the Commitment of such
Lender to make Eurodollar Rate Advances or to Convert all or any portion of Base
Rate Advances shall forthwith be suspended until the Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist and such Lender's then outstanding Eurodollar Rate
Advances, if any, shall be Base Rate Advances; to the extent that such affected
Eurodollar Rate

 

 

12

 



--------------------------------------------------------------------------------



 

Advances become Base Rate Advances, all payments of principal that would have
been otherwise applied to such Eurodollar Rate Advances shall be applied instead
to such Lender's Base Rate Advances; provided that if Majority Lenders are
subject to the same illegality or assertion of illegality, then the right of the
Borrower to select Eurodollar Rate Advances for such A Borrowing or any
subsequent A Borrowing or to Convert all or any portion of Base Rate Advances
shall forthwith be suspended until the Agent shall notify the Borrower that the
circumstances causing such suspension no longer exist, and each A Advance
comprising such A Borrowing shall be a Base Rate Advance;

 

 

 

                    (iv)         if the Majority Lenders shall, at least one
Business Day before the date of any requested A Borrowing, notify the Agent that
the Adjusted Eurodollar Rate for Eurodollar Rate Advances comprising such A
Borrowing will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such A Borrowing, the right of the Borrower to select Eurodollar Rate Advances
for such A Borrowing or any subsequent A Borrowing shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each A Advance comprising such A Borrowing
shall be made as a Base Rate Advance.

 

 

                         (c)     Each Notice of A Borrowing shall be irrevocable
and binding on the Borrower requesting the proposed A Borrowing. In the case of
any A Borrowing which the related Notice of A Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower requesting the proposed A
Borrowing shall indemnify each Lender against any loss, cost or expense incurred
by such Lender by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the A Advance to be made by such Lender as
part of such A Borrowing or by reason of the termination of hedging or other
similar arrangements, in each case when such A Advance is not made on such date,
including without limitation, as a result of any failure to fulfill on or before
the date specified in such Notice of A Borrowing for such A Borrowing the
applicable conditions set forth in Article III.

 

                         (d)     Unless the Agent shall have received notice
from a Lender prior to the date of any A Borrowing that such Lender will not
make available to the Agent such Lender's ratable portion of such A Borrowing,
the Agent may assume that such Lender has made such portion available to the
Agent on the date of such A Borrowing in accordance with subsection (a) of this
Section 2.02 and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to A Advances comprising such A Borrowing and (ii)
in the case of such Lender, the Federal Funds Rate. If such Lender shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender's A Advance as part of such A Borrowing for purposes of this
Agreement.

 

                         (e)     The failure of any Lender to make the A Advance
to be made by it as part of any A Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make

 

13

 



--------------------------------------------------------------------------------



its A Advance on the date of such A Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the A Advance to be made
by such other Lender on the date of any A Borrowing.

 

                         Section 2.03     The B Advances. (a) Each Lender
severally agrees that the Borrower may make B Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the latest Commitment Termination Date
of any Lender then in effect in the manner set forth below; provided that, (i)
following the making of each B Borrowing, (1) the aggregate amount of the
Advances then outstanding to the Borrower shall not exceed the aggregate amount
of the Commitments of the Lenders then in effect (computed without regard to any
B Reduction), and (2) the aggregate amount of the B Advances scheduled to be
outstanding to the Borrower at any time through the maturity of such B Advances
shall not exceed the aggregate amount of the Commitments of the Lenders
scheduled to be in effect at such time (computed without regard to any B
Reduction), and (ii) no Lender may make a B Advance if the maturity date of such
B Advance occurs after the Commitment Termination Date of such Lender.

 

 

                    (i)          The Borrower may request a B Borrowing under
this Section 2.03 by delivering to the Agent, by telecopier or delivery,
confirmed immediately in writing, a notice of a B Borrowing (a "Notice of B
Borrowing"), in substantially the form of Exhibit A-2 hereto, specifying the
date and aggregate amount of the proposed B Borrowing, the maturity date for
repayment of each B Advance to be made as part of such B Borrowing (which
maturity date (x) in the case of a fixed rate B Borrowing may not be earlier
than the date occurring 14 days after the date of such B Borrowing or later than
the date occurring 180 days after the date of such B Borrowing, and (y) in the
case of any other B Borrowing may not be earlier than the date occurring 30 days
after the date of such B Borrowing or later than the date occurring 180 days
after the date of such B Borrowing), the interest payment date or dates relating
thereto, and any other terms to be applicable to such B Borrowing, not later
than 11:00 A.M. (New York City time) (A) at least one Business Day prior to the
date of the proposed B Borrowing, if the Borrower shall specify in the Notice of
B Borrowing that the rates of interest to be offered by the Lenders shall be
fixed rates per annum and (B) at least four Business Days prior to the date of
the proposed B Borrowing, if the Borrower shall instead specify in the Notice of
B Borrowing the basis to be used by the Lenders in determining the rates of
interest to be offered by them. The Borrower may not select a maturity date for
any B Borrowing which ends after the latest Commitment Termination Date of any
Lender then in effect. The Agent shall in turn promptly notify each Lender of
each request for a B Borrowing received by it from the Borrower by sending such
Lender a copy of the related Notice of B Borrowing.

 

 

 

                    (ii)          Each Lender may, if, in its sole discretion,
it elects to do so, irrevocably offer to make one or more B Advances to the
Borrower as part of such proposed B Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion, by notifying the Agent (which
shall give prompt notice thereof to the Borrower), before 11:00 A.M. (New York
City time) (A) on the date of such proposed B Borrowing, in the case of a Notice
of B Borrowing delivered pursuant to clause (A) of

 

 

14

 



--------------------------------------------------------------------------------



 

paragraph (i) above and (B) three Business Days before the date of such proposed
B Borrowing, in the case of a Notice of B Borrowing delivered pursuant to clause
(B) of paragraph (i) above, of the minimum amount and maximum amount of each B
Advance which such Lender would be willing to make as part of such proposed B
Borrowing (which amounts may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender's Commitment), the rate or rates of
interest therefor and such Lender's Applicable Lending Office with respect to
such B Advance; provided that if the Agent in its capacity as a Lender shall, in
its sole discretion, elect to make any such offer, it shall notify the Borrower
of such offer before 10:00 A.M. (New York City time) on the date on which notice
of such election is to be given to the Agent by the other Lenders. If any Lender
shall elect not to make such an offer, such Lender shall so notify the Agent,
before 10:00 A.M. (New York City time) on the date on which notice of such
election is to be given to the Agent by the other Lenders, and such Lender shall
not be obligated to, and shall not, make any B Advance as part of such B
Borrowing; provided that the failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any B Advance as part of such proposed
B Borrowing.

 

 

 

                    (iii)        The Borrower shall, in turn, (A) before 12:00
noon (New York City time) on the date of such proposed B Borrowing, in the case
of a Notice of B Borrowing delivered pursuant to clause (A) of paragraph (i)
above and (B) before 1:00 P.M. (New York City time) three Business Days before
the date of such proposed B Borrowing, in the case of a Notice of B Borrowing
delivered pursuant to clause (B) of paragraph (i) above, either

 

 

 

 

(x)          cancel such B Borrowing by giving the Agent notice to that effect,
or

 

 

 

 

 

(y)          accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above (which acceptance shall be irrevocable) in its
sole discretion, by giving notice to the Agent of the amount of each B Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to the Borrower by the Agent on behalf
of such Lender for such B Advance pursuant to paragraph (ii) above) to be made
by each Lender as part of such B Borrowing (provided that the aggregate amount
of such B Borrowing shall not exceed the amount specified on the Notice of B
Borrowing delivered by the Borrower pursuant to paragraph (i) above), and reject
any remaining offers made by Lenders pursuant to paragraph (ii) above by giving
the Agent notice to that effect; provided that acceptance of offers may only be
made on the basis of ascending rates for B Borrowings of the same type and
duration for up to the maximum amounts offered by Lenders; and provided further
that if offers are made by two or more Lenders for the same type of B Borrowing
for the same duration and with the same rate of interest, in an aggregate amount
which is greater than the amount requested, such offers shall be accepted on a
pro rata basis based on the maximum amounts offered by such Lenders at such rate
of interest.

 

 

 

 

                    (iv)         If the Borrower notifies the Agent that such B
Borrowing is cancelled pursuant to paragraph (iii)(x) above or if the Borrower
rejects any offers made

 

 

 

15

 



--------------------------------------------------------------------------------



 

by Lenders pursuant to paragraph (iii)(y) above, the Agent shall give prompt
notice thereof to the Lenders or affected Lenders, as the case may be, and in
the case of a cancellation, such B Borrowing shall not be made.

 

 

 

 

                    (v)          If the Borrower accepts one or more of the
offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above, the
Agent shall in turn promptly notify (A) each Lender that has made an offer as
described in paragraph (ii) above, of the date and aggregate amount of such B
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by the Borrower, (B) each Lender that is
to make a B Advance as part of such B Borrowing, of the amount of each B Advance
to be made by such Lender as part of such B Borrowing, and (C) each Lender that
is to make a B Advance as part of such B Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a B Advance as part of
such B Borrowing shall, before 1:00 P.M. (New York City time) on the date of
such B Borrowing specified in the notice received from the Agent pursuant to
clause (A) of the preceding sentence or any later time when such Lender shall
have received notice from the Agent pursuant to clause (C) of the preceding
sentence, make available for the account of its Applicable Lending Office to the
Agent at its address referred to in Section 8.02 such Lender's portion of such B
Borrowing, in same day funds. Upon fulfillment of the applicable conditions set
forth in Article III and after receipt by the Agent of such funds, the Agent
will make such funds available to the Borrower at the Agent's aforesaid address.
Promptly after each B Borrowing, the Agent will notify each Lender of the amount
of the B Borrowing, the consequent B Reduction and the dates upon which such B
Reduction commenced and will terminate.

 

 

 

                    (vi)         The Borrower agrees to pay to the Agent for the
Agent's account an auction fee in an amount agreed to in a separate letter
agreement between the Borrower and the Agent for each Notice of B Borrowing
delivered by the Borrower to the Agent pursuant to this Section 2.03(a), whether
or not a B Borrowing is made pursuant thereto.

 

 

                         (b)     Each B Borrowing shall be in an aggregate
amount not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and, following the making of each B Borrowing, the Borrower and each
Lender shall be in compliance with the limitations set forth in the proviso to
the first sentence of subsection (a) above.

 

 

                         (c)     Within the limits and on the conditions set
forth in this Section 2.03, the Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (d) below, and reborrow
under this Section 2.03, and more than one B Borrowing may be made on a Business
Day; provided that, except for B Borrowings made on the same Business Day, a B
Borrowing shall not be made within three Business Days of the date of any other
B Borrowing.

 

                         (d)     The Borrower shall repay to the Agent for the
account of each Lender which has made a B Advance to the Borrower, on the
maturity date of each B Advance made to the Borrower (such maturity date being
that specified by the Borrower for repayment of such B Advance in the related
Notice of B Borrowing delivered pursuant to subsection (a)(i) above), the

 

16

 



--------------------------------------------------------------------------------



then unpaid principal amount of such B Advance. The Borrower shall not have any
right to prepay any principal amount of any B Advance unless, and then only on
the terms, specified by the Borrower for such B Advance in the related Notice of
B Borrowing delivered pursuant to subsection (a)(i) above.

 

                         (e)     The Borrower shall pay interest on the unpaid
principal amount of each B Advance made to the Borrower from the date of such B
Advance to the date the principal amount of such B Advance is repaid in full, at
the rate of interest for such B Advance specified by the Lender making such B
Advance in its notice with respect thereto delivered pursuant to subsection
(a)(ii) above, payable on the interest payment date or dates specified by the
Borrower for such B Advance in the related Notice of B Borrowing delivered
pursuant to subsection (a)(i) above; provided that any principal amount of any B
Advance which is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest from the date on which such amount is due
until such amount is paid in full, payable on demand, at a rate per annum equal
at all times to (A) until the stated maturity date of such B Advance, the
greater of (x) 2% per annum above the Base Rate in effect from time to time and
(y) 2% above the stated rate per annum of such B Advance, and (B) after the
stated maturity of such B Advance, 2% per annum above the Base Rate in effect
from time to time.

 

                         Section 2.04     Fees.

 

                         (a)     Facility Fees. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the amount of such
Lender's Commitment (or if no Commitment is in effect, Advances), whether used
or unused and without giving effect to any B Reduction, from the date hereof in
the case of each Bank and from the effective date specified in the Assignment
and Acceptance pursuant to which it became a Lender in the case of each other
Lender until the Termination Date of such Lender, payable in arrears on the last
day of each March, June, September and December during the term of such Lender's
Commitment, commencing September 30, 2004, and on the Termination Date of such
Lender, in an amount equal to the product of (i) the average daily amount of
such Lender's Commitment (whether used or unused and without giving effect to
any B Reduction) in effect during the period for which such payment that is to
be made times (ii) the weighted average rate per annum that is derived from the
following rates: (a) a rate of 0.07% per annum with respect to each day during
such period that the higher of the Ratings was Level 1, (b) a rate of 0.10% per
annum with respect to each day during such period that the higher of such
Ratings was Level 2, (c) a rate of 0.125% per annum with respect to each day
during such period that the higher of such Ratings was Level 3, and (d) a rate
of 0.15% per annum with respect to each day during such period that the higher
of such Ratings was Level 4. If any change in the Rating shall result in a
change in the Level, the change in the facility fee shall be effective as of the
date on which such rating change is publicly announced (in the case of a public
rating) or is disclosed to the Borrower (in the case of a private rating). If
Ratings are available from both S&P and Moody's, then the higher of such Ratings
shall apply, unless there is a split in such Ratings of more than one Level, in
which case the Level that is one Level higher than the Level of the lower Rating
shall apply. If Ratings are unavailable from both S&P or Moody's for any reason
for any day, then the applicable Level for purposes of calculating the facility
fee for such day shall be deemed to be Level 4 (or, if the Majority Lenders
consent in writing, such other Level as may be reasonably determined by the

 

17

 



--------------------------------------------------------------------------------



Majority Lenders from a rating with respect to Long-Term Debt or the Borrower
for such day established by another rating agency reasonably acceptable to the
Majority Lenders). If no Rating is available from S&P or Moody's (but not both)
for any reason for any day, then the applicable Level shall be set by reference
to the Rating of S&P or Moody's that is available for such day.

 

                         (b)     Agents' Fees. The Borrower agrees to pay to the
Agent the fees payable pursuant to the fee letter dated as of June 18, 2004
between the Borrower and CUSA, in the amounts and at the times specified in such
letter.

 

                         Section 2.05     Optional Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days' notice to
the Agent by the Borrower, to terminate in whole or permanently reduce ratably
in part the unused portions of the respective Commitments of the Lenders,
provided that the aggregate amount of the Commitments of the Lenders shall not
be reduced to an amount which is less than the aggregate principal amount of the
Advances then outstanding, and provided, further, that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

                         Section 2.06     Repayment and Prepayment of A
Advances.

 

                         (a)     Mandatory Repayment on Termination Date. The
Borrower shall repay the outstanding principal amount of each A Advance made by
each Lender to the Borrower on the Termination Date of such Lender.

 

                         (b)     Mandatory Prepayment Due to Reductions of
Commitments. The Borrower shall from time to time prepay the A Advances made to
the Borrower to the extent necessary so that the sum of the aggregate principal
amount of the Advances then outstanding does not exceed the aggregate amount of
the Commitments of the Lenders then in effect (computed without regard to any B
Reduction).

 

                         (c)     Voluntary Prepayments of A Borrowings. The
Borrower shall not have any right to prepay any principal amount of any A
Advances other than as provided in this subsection (c). The Borrower may, upon
at least one Business Day's notice to the Agent in the case of Base Rate
Advances and at least three Business Days' notice to the Agent in the case of
Eurodollar Rate Advances stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of the Advances made to the Borrower
comprising part of the same A Borrowing in whole or ratably in part; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount not less than $5,000,000 and integral multiples of $1,000,000 in excess
thereof and (y) in the case of any such prepayment of any Eurodollar Rate
Advance, the Borrower shall pay all accrued interest to the date of such
prepayment on the portion of such Eurodollar Rate Advance being prepaid and
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(b).

 

                         Section 2.07     Interest on A Advances. The Borrower
shall pay interest accrued on the principal amount of each A Advance that was
made to the Borrower outstanding

 

18

 



--------------------------------------------------------------------------------



from time to time from the date of such A Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

                         (a)     Base Rate Advances. If such A Advance is a Base
Rate Advance, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable in arrears on the last day of each March, June,
September and December during the term of this Agreement, commencing September
30, 2004, and on the Termination Date of the applicable Lender; provided that
any amount of principal, interest, fees and other amounts payable under this
Agreement (including, without limitation, the principal amount of Base Rate
Advances, but excluding the principal amount of Eurodollar Rate Advances and B
Advances) which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above the Base Rate in effect from
time to time.

 

                         (b)     Eurodollar Rate Advances. If such A Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during the
Interest Period for such A Advance to the sum of the Adjusted Eurodollar Rate
for such Interest Period plus the Applicable Margin, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on the day which occurs during such Interest Period
three months from the first day of such Interest Period; provided that any
principal amount of any Eurodollar Rate Advance which is not paid when due
(whether at stated maturity, by acceleration or otherwise) shall bear interest
from the date on which such amount is due until such amount is paid in full,
payable on demand, at a rate per annum equal at all times to (A) during the
Interest Period applicable to such Eurodollar Rate Advance, the greater of (x)
2% per annum above the Base Rate in effect from time to time and (y) 2% per
annum above the rate per annum required to be paid on such amount immediately
prior to the date on which such amount became due and (B) after the expiration
of such Interest Period, 2% per annum above the Base Rate in effect from time to
time.

 

                         Section 2.08     Interest Rate Determination. The Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a) or
2.07(b).

 

                         Section 2.09     Voluntary Conversion or Continuation
of A Advances.

 

                         (a)     The Borrower may on any Business Day, upon
notice given to the Agent not later than 12:00 noon (New York City time) on the
third Business Day prior to the date of the proposed Conversion or continuance
(a "Notice of Conversion/Continuation") and subject to the provisions of Section
2.02(b), (1) Convert all Advances of one Type comprising the same A Borrowing
made to the Borrower into A Advances of another Type and (2) upon the expiration
of any Interest Period applicable to A Advances which are Eurodollar Rate
Advances made to the Borrower, continue all (or, subject to Section 2.02(b), any
portion of) such A Advances as Eurodollar Rate Advances and the succeeding
Interest Period(s) of such continued A Advances shall commence on the last day
of the Interest Period of the A Advances to be continued; provided, however,
that any Conversion of any Eurodollar Rate Advances into A Advances of another
Type shall be made on, and only on, the last day of an Interest Period for such
Eurodollar Rate Advances. Each such Notice of Conversion/Continuation shall,
within the restrictions

 

19

 



--------------------------------------------------------------------------------



specified above, specify (i) the date of such continuation or Conversion, (ii)
the A Advances (or, subject to Section 2.02(b), any portion thereof) to be
continued or Converted, (iii) if such continuation is of, or such Conversion is
into, Eurodollar Rate Advances, the duration of the Interest Period for each
such A Advance and (iv) that no Potential Event of Default or Event of Default
has occurred and is continuing.

 

                         (b)     If upon the expiration of the then existing
Interest Period applicable to any A Advance which is a Eurodollar Rate Advance
made to the Borrower, the Borrower shall not have delivered a Notice of
Conversion/Continuation in accordance with this Section 2.09, then such Advance
shall upon such expiration automatically be Converted to a Base Rate Advance.

 

                         (c)     After the occurrence of and during the
continuance of a Potential Event of Default or an Event of Default, the Borrower
may not elect to have an A Advance be made or continued as, or Converted into, a
Eurodollar Rate Advance after the expiration of any Interest Rate then in effect
for that A Advance.

 

                         Section 2.10     Increased Costs.

 

                         (a)     If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements in the case of Eurodollar Rate Advances included in the Eurodollar
Rate Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances made to the Borrower, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
reasonably detailed certificate as to the amount and manner of calculation of
such increased cost, submitted to the Borrower and the Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

 

                         (b)     If any Lender determines that compliance with
any law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender's commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall immediately
pay to the Agent for the account of such Lender, from time to time as specified
by such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender's commitment to lend hereunder. A reasonably detailed certificate
as to such amounts and the manner of calculation thereof submitted to the
Borrower and the Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

                         (c)     If a Lender shall change its Applicable Lending
Office, such Lender shall not be entitled to receive any greater payment under
Sections 2.10 and 2.12 than the amount such

 

20

 



--------------------------------------------------------------------------------



Lender would have been entitled to receive if it had not changed its Applicable
Lending Office, unless such change was made at the request of the Borrower or at
a time when the circumstances giving rise to such greater payment did not exist.

 

                         Section 2.11     Payments and Computations.

 

                         (a)     The Borrower shall make each payment hereunder
not later than 1:00 P.M. (New York City time) on the day when due in U.S.
dollars to the Agent at its address referred to in Section 8.02 in same day
funds, without setoff, deduction or counterclaim. Subject to the immediately
succeeding sentence, the Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or facility fees
ratably (other than amounts payable pursuant to Section 2.03, 2.10 or 2.12 or,
to the extent the Termination Date is not the same for all Lenders, pursuant to
Section 2.06(a)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of principal or interest paid after an Event of Default
and an acceleration or a deemed acceleration of amounts due hereunder, the Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest ratably in accordance with each Lender's
outstanding A Advances and B Advances (other than amounts payable pursuant to
Section 2.10 or 2.12) to the Lenders for the account of their respective
Applicable Lending Offices. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

                         (b)     All computations of interest based on the Base
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Adjusted
Eurodollar Rate or the Federal Funds Rate and of facility fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or such fees are payable. Each determination by
the Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

                         (c)     Whenever any payment hereunder shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

                         (d)     Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the

 

21

 

--------------------------------------------------------------------------------

Agent on such date and the Agent may, in reliance upon such assumption, cause to
be distributed to each Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent that the Borrower shall not have so
made such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Rate

 

                         Section 2.12     Taxes.

 

                         (a)     Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 2.11, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, (i) taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof or in which its principal office is located, (ii) taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Lender's Applicable Lending Office or any political subdivision thereof,
(iii) taxes imposed upon or measured by the overall net income of such Lender by
the United States of America or any political subdivision or taxing authority
thereof or therein, and (iv) United States income taxes (including withholding
taxes with respect to payments hereunder) payable with respect to payments
hereunder under laws (including without limitation any statute, treaty, ruling,
determination or regulation) in effect on the date hereof in the case of each
Bank and on the effective date of the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other Lender (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as "Taxes"). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
or the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

                         (b)     In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from the execution, delivery or
registration of, or otherwise with respect to, this Agreement (hereinafter
referred to as "Other Taxes").

 

                         (c)     The Borrower will indemnify each Lender and the
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12) and the Borrower will indemnify each Lender and
the Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12), in each case paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This

 

22

 



--------------------------------------------------------------------------------



indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor.

 

                         (d)     Within 30 days after the date of any payment of
Taxes, the Borrower will furnish to the Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.

 

                         (e)     (i) Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter if requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide the Borrower with Internal Revenue Service form W-8BEN or W-8BCI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, to establish that such Lender is not subject to United States
withholding tax with respect to any payments to such Lender of interest payable
under this Agreement. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from "Taxes" as defined in Section 2.12(a).

 

                              (ii)     In addition, each Lender organized under
the laws of a jurisdiction outside the United States, to the extent it does not
act or ceases to act for its own account with respect to any portion of any sums
paid or payable to such Lender under this Agreement (for example, in the case of
a typical participation by such Lender), on or prior to the date of its
execution and delivery of this Agreement in the case of each Bank and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide the Borrower with Internal Revenue Service form
W-8BIMY, or any successor form prescribed by the Internal Revenue Service, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

 

                         (f)     For any period (i) during which any Tax is
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption a Lender chooses to transmit with an
Internal Revenue Service Form W-8IMY pursuant to subsection 2.12(e)(ii), or (ii)
with respect to which a Lender has failed to provide the Borrower with the
appropriate form described in Section 2.12(e) (other than if such failure is due
to a change in law occurring subsequent to the date on which a form originally
was required to be provided, or if such form otherwise is not required under the
first sentence of subsection 2.12(e)(i) above), such Lender shall not be
entitled to indemnification under Section 2.12(a) with respect to Taxes imposed
by the United States; provided, however, that should a Lender become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall, at the expense of such Lender, take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

 

23

 



--------------------------------------------------------------------------------



                         (g)     Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.12 shall survive the payment in full of
principal and interest hereunder.

 

                         Section 2.13     Sharing of Payments, Etc. If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the A Advances
made by it (other than pursuant to Section 2.10 or 2.12 or, to the extent the
Termination Date is not the same for all Lenders, pursuant to Section 2.06(a))
in excess of its ratable share of payments on account of the A Advances obtained
by all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the A Advances made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them, provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

                         Section 2.14     Evidence of Debt.

 

                         (a)     Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the A Advances or the B Advances owing to, or
to be made by, such Lender, the Borrower shall promptly execute and deliver to
such Lender promissory notes or other evidence of such indebtedness, in form and
substance reasonably satisfactory to the Borrower and such Lender, payable to
the order of such Lender in a principal amount equal, in the case of the A
Advances, to the aggregate principal amount of the Commitment of such Lender
and, in the case of the B Advances, to the outstanding principal amount of B
Advances of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.

 

                         (b)     The Register maintained by the Agent pursuant
to Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date,
amount and tenor, as applicable, of each Borrowing, the Borrower that received
the proceeds of such Borrowing, the Type of Advances comprising such Borrowing
and the Interest Period applicable thereto, (ii) the terms of each Assignment
and

 

24

 



--------------------------------------------------------------------------------



Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Agent from the
Borrower hereunder and each Lender's share thereof.

 

                         (c)     The entries made in the Register shall be
conclusive and binding for all purposes, absent manifest error.

 

                         Section 2.15     Use of Proceeds.

 

                         (a)     Advances shall be used by the Borrower for
Commercial Paper backup, for Non-Hostile Acquisitions and for general corporate
purposes.

 

                         (b)     No portion of the proceeds of any Advances
under this Agreement shall be used by the Borrower or any of its Subsidiaries in
any manner which might cause the Advances or the application of such proceeds to
violate, or require any Lender to make any filing or take any other action
under, Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Securities Exchange Act of 1934, in each case as in effect on the date or
dates of such Advances and such use of proceeds.

 

                         Section 2.16     Extension of the Commitment
Termination Date. The Borrower may, not later than 30 days prior to each
anniversary of the Effective Date (the "Current Anniversary Date"), and not more
than once in any calendar year, commencing not later than 60 days prior to the
first anniversary of the Effective Date, from time to time request that the
Commitment Termination Date for all Eligible Lenders (as defined below) be
extended for a period of one year by delivering to the Agent a copy of an
extension request signed by the Borrower (an "Extension Request") in
substantially the form of Exhibit D hereto; provided that at the time of such
request and as of the date of any such extension of the Commitment Termination
Date, (i) the representations and warranties of the Borrower contained in
Article IV are correct on and as of such date, as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case they were correct as of such
earlier date, and (ii) no Event of Default or Potential Event of Default exists
and is continuing. The Agent shall promptly notify each Lender of its receipt of
such Extension Request. On or prior to the fifteenth day (the "Determination
Date") prior to the Current Anniversary Date, each Eligible Lender shall notify
the Agent and the Borrower of its willingness or unwillingness to extend its
Commitment Termination Date hereunder. Any Eligible Lender that shall fail to so
notify the Agent and the Borrower on or prior to the Determination Date shall be
deemed to have declined to so extend. In the event that, on or prior to the
Determination Date, Eligible Lenders representing more than 50% of the aggregate
amount of the Commitments of all Eligible Lenders then in effect shall consent
to such extension, the Agent shall so advise the Lenders and the Borrower and,
subject to execution of documentation evidencing such extension and consents,
the Commitment Termination Date of each Eligible Lender (each a "Consenting
Lender") that has consented on or prior to the Determination Date to so extend
shall be extended to the date indicated in the Extension Request. Thereafter,
(i) for each Consenting Lender, the term "Commitment Termination Date" as used
herein and in any promissory note executed and delivered by the Borrower
pursuant to Section 2.14 hereof, shall at

 

25

 



--------------------------------------------------------------------------------



all times refer to such date, unless it is later extended pursuant to this
Section 2.16, and (ii) for each Lender that is not an Eligible Lender and for
each Eligible Lender that either has declined on or prior to the Determination
Date to so extend or is deemed to have so declined, the term "Commitment
Termination Date" shall at all times refer to the date which was the Commitment
Termination Date of such Lender immediately prior to the delivery to the Agent
of such Extension Request. In the event that, as of the Determination Date, the
Consenting Lenders represent 50% or less of the aggregate amount of the
Commitments of all Eligible Lenders then in effect, the Agent shall so advise
the Lenders and the Borrower, and none of the Lenders' Commitment Termination
Dates shall be extended to the date indicated in the Extension Request and each
Lender's Commitment Termination Date shall continue to be the date which was the
Commitment Termination Date of such Lender immediately prior to the delivery to
the Agent of such Extension Request. For purposes of this Section 2.16, the term
"Eligible Lenders" means, with respect to any Extension Request, (i) all Lenders
if no Lender's Commitment Termination Date had been extended pursuant to this
Section 2.16 prior to the delivery to the Agent of such Extension Request, and
(ii) in all other cases, those Lenders which had extended their Commitment
Termination Date in the most recent extension of any Commitment Termination Date
effected pursuant to this Section 2.16.

 

                         Section 2.17     Substitution of Lenders. If any Lender
requests compensation from the Borrower under Section 2.10(a) or (b) or if any
Lender declines to extend its Commitment Termination Date pursuant to Section
2.16, the Borrower shall have the right, with the assistance of the Agent, to
seek one or more substitute banks or financial institutions (which may be one or
more of the Lenders) reasonably satisfactory to the Agent and the Borrower to
purchase the Advances and assume the Commitments of such Lender, and the
Borrower, the Agent, such Lender, and such substitute banks or financial
institutions shall execute and deliver an appropriately completed Assignment and
Acceptance pursuant to Section 8.07(a) hereof to effect the assignment of rights
to and the assumption of obligations by such substitute banks or financial
institutions; provided that such requesting Lender shall be entitled to (i)
compensation under Section 2.10 for any costs incurred by it prior to its
replacement, (ii) payment of all A Advances of such Lender then outstanding and
all interest and fees accrued to the date of such payment, and (iii) if any
Eurodollar Rate Advances of such Lender are then outstanding, any reimbursement
which would be payable under Section 8.04(b) in connection with a prepayment of
such Eurodollar Rate Advances on such date.

 

                         Section 2.18     Increased Commitments; Additional
Lenders.

 

                         (a)     No more than once per year from the Effective
Date, the Borrower may, upon at least thirty (30) days notice to the Agent
(which shall promptly provide a copy of such notice to the Lenders), propose to
increase the aggregate amount of the Commitments in increments of $25,000,000,
the total amount of all such increases not to exceed $300,000,000 (the amount of
any such increase, the "Increased Commitments"); provided that at the time of
and after giving effect to any increase in the Commitments (and the delivery of
the applicable commitment increase notice shall constitute a representation and
warranty by the Borrower that on the effective date of such increase such
statements are true) (i) the Borrower's Long-Term Debt ratings from Moody's and
S&P are better than or equal to Baa2 and BBB, respectively; (ii) the
representations and warranties of the Borrower contained in Article IV are
correct on and as

 

26

 



--------------------------------------------------------------------------------



of the date of such increase, before and after giving effect to such increase,
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates only to an earlier date, in which
case they were correct as of such earlier date; (iii) no Event of Default or
Potential Event of Default exists and is continuing; (iv) on the date of such
increase, (x) there shall be no A Advances outstanding or all Interest Periods
shall have ended and (y) and all accrued and unpaid interest on the A Advances
and all accrued and unpaid Facility Fees shall have been paid in full and (v)
after any such increase, no Lender's Commitment shall exceed 50% of the
aggregate amount of the Commitments. Each Lender party to this Agreement at such
time shall have the right (but no obligation), for a period of fifteen (15) days
following receipt of such notice, to elect by notice to the Borrower and the
Agent to increase its Commitment by a principal amount which bears the same
ratio to the Increased Commitments as its then Commitment bears to the aggregate
Commitments then existing.

 

                         (b)     If any Lender party to this Agreement shall not
elect to increase its Commitment pursuant to subsection (a) of this Section, the
Borrower may designate another lender or other lenders (which may be, but need
not be, one or more of the existing Lenders) which at the time agree to (i) in
the case of any such lender that is an existing Lender, increase its Commitment
and (ii) in the case of any other such lender (an "Additional Lender"), become a
party to this Agreement. The sum of the increases in the Commitments of the
existing Lenders pursuant to this subsection (b) plus the Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Increased Commitments.

 

                         (c)     An increase in the aggregate amount of the
Commitments pursuant to this Section 2.18 shall become effective upon the
receipt by the Agent of an agreement in form and substance satisfactory to the
Agent signed by the Borrower, by each Additional Lender and by each other Lender
whose Commitment is to be increased, setting forth the new Commitments of such
Lenders and Additional Lenders on a revised Schedule II to this Agreement and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Agent may reasonably
request.

 

                         Section 2.19     Special Purpose Funding Vehicles.

 

                         Notwithstanding anything to the contrary contained
herein, any Lender, (a "Granting Lender") may grant to a special purpose funding
vehicle (an "SPC") the option to fund all or any part of any Advance that such
Granting Lender would otherwise be obligated to fund pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by an SPC to
fund any Advance, and (ii) if an SPC elects not to exercise such option or
otherwise fails to fund all or any part of such Advance, the Granting Lender
shall be obligated to fund such Advance pursuant to the terms hereof. The
funding of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were funded by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or payment under this Agreement for which a Lender would otherwise
be liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. Notwithstanding anything to the contrary
contained in this Agreement, any SPC may

 

27

 



--------------------------------------------------------------------------------



disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or guarantee to such SPC.

 

ARTICLE III

CONDITIONS OF LENDING

 

                         Section 3.01     Condition Precedent to Effective Date.
The effectiveness of this Agreement and the obligation of each Lender to make
its initial Advance hereunder on and after the Effective Date are subject to the
condition precedent that the Agent receive on or before the Effective Date the
following, each dated the Effective Date, and each in form and substance
satisfactory to the Agent and in sufficient copies for each Lender:

 

                         (a)     This Agreement, executed by the Borrower;

 

                         (b)     Certified copies of the resolutions of the
Board of Directors of the Borrower approving this Agreement, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement;

 

                         (c)     A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered by the Borrower hereunder;

 

                         (d)     A certificate of the Secretary or Assistant
Secretary of the Borrower, dated the Effective Date, certifying the correctness
and completeness of the copies of Borrower's Certificate of Incorporation and
Bylaws previously delivered to the Agent, together with good standing
certificates from the state of its incorporation and its principal place of
business, each to be dated a recent date prior to the Effective Date;

 

                         (e)     A favorable opinion of Hayward D. Fisk, Esq.,
General Counsel of the Corporation, substantially in the form of Exhibit C
hereto;

 

                         (f)     A certificate of an authorized officer of the
Borrower, stating that the representations and warranties of the Borrower
contained in Article IV are correct on and as of the Effective Date; and

 

                         (g)     Evidence satisfactory to the Agent of (i) the
absence of any indebtedness of the Borrower under the Existing Credit Agreements
(including borrowings and accrued interest), (ii) the payment of fees, costs and
expenses, if any, payable by the Borrower under the Existing Credit Agreements,
and (iii) the termination of the Existing Credit Agreements and all commitments
thereunder.

 

                         Section 3.02     Conditions Precedent to Each A
Borrowing. The obligation of each Lender to make an A Advance on the occasion of
each A Borrowing (including the initial A Borrowing) shall be subject to the
further conditions precedent that (i) Agent shall have received a Notice of A
Borrowing with respect thereto in accordance with Section 2.02 and (ii) on the
date of such A Borrowing the following statements shall be true (and each of the
giving of the applicable Notice of A Borrowing and the acceptance by the
Borrower of the proceeds of

 

28

 



--------------------------------------------------------------------------------



such A Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such A Borrowing such statements are true):

 

                         (a)     The representations and warranties of the
Borrower contained in Article IV (other than the representation set forth in the
second sentence of Section 4.01(e), to the extent the proceeds of such A
Borrowing are used to repay Commercial Paper) are correct on and as of the date
of such A Borrowing, before and after giving effect to such A Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case they were correct as of such
earlier date; and

 

                         (b)     No event has occurred and is continuing, or
would result from such A Borrowing or from the application of the proceeds
therefrom, which constitutes an Event of Default or a Potential Event of
Default.

 

                         Section 3.03     Conditions Precedent to Each B
Borrowing. The obligation of each Lender which is to make a B Advance on the
occasion of a B Borrowing (including the initial B Borrowing) to make such B
Advance as part of such B Borrowing is subject to the conditions precedent that
(i) the Agent shall have received the written confirmatory Notice of B Borrowing
with respect thereto in accordance with Section 2.03 and (ii) on the date of
such B Borrowing the following statements shall be true (and each of the giving
of the applicable Notice of B Borrowing and the acceptance by the Borrower of
the proceeds of such B Borrowing shall constitute a representation and warranty
by the Borrower that on the date of such B Borrowing such statements are true):

 

                         (a)     The representations and warranties of the
Borrower contained in Article IV are correct on and as of the date of such B
Borrowing, before and after giving effect to such B Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
only to an earlier date, in which case they were correct as of such earlier
date, and

 

                         (b)     No event has occurred and is continuing, or
would result from such B Borrowing or from the application of the proceeds
therefrom, which constitutes an Event of Default or a Potential Event of
Default.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

                         Section 4.01     Representations and Warranties of the
Borrower. The Borrower represents and warrants as follows:

 

                         (a)     Due Organization, etc. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Borrower is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions which require
such qualification except to the extent that failure to so qualify would not
have a material adverse effect on the Borrower. Each Subsidiary of the Borrower
is duly organized and validly existing under the laws of the jurisdiction of its
incorporation or formation. Each such

 

29

 



--------------------------------------------------------------------------------



Subsidiary is duly qualified to do business in all other jurisdictions which
require such qualification except to the extent that failure to so qualify would
not have a material adverse effect on such Subsidiary.

 

                         (b)     Due Authorization, etc. The execution, delivery
and performance by the Borrower of this Agreement are within the Borrower's
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Borrower's certificate of incorporation or bylaws
or (ii) law or any material contractual restriction binding on or affecting the
Borrower.

 

                         (c)     Governmental Consent. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution, delivery and
performance by the Borrower of this Agreement.

 

                         (d)     Validity. This Agreement is the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, arrangement, moratorium and other similar laws affecting creditors'
rights generally and to the application of general principles of equity.

 

                         (e)     Condition of the Borrower. The balance sheet of
the Borrower and its Subsidiaries as at April 2, 2004, and the related
statements of income and retained earnings of the Borrower and its Subsidiaries
for the fiscal year then ended, copies of which have been furnished to each
Bank, fairly present the financial condition of the Borrower and its
Subsidiaries as at such date and the results of the operations of the Borrower
and its Subsidiaries for the fiscal year ended on such date, all in accordance
with GAAP consistently applied. There has been no material adverse change in the
business, condition (financial or otherwise), operations or properties of the
Borrower and its Subsidiaries, taken as a whole, since April 2, 2004.

 

                         (f)     Litigation. There is no pending or threatened
investigation, action or proceeding against the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that would
reasonably be expected to materially adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, or which
purports to affect the legality, validity or enforceability of this Agreement.

 

                         (g)     Margin Regulations. The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock in any manner that violates
or would cause a violation of Regulation T, Regulation U or Regulation X.

 

                         (h)     Payment of Taxes. The Borrower and each of its
Subsidiaries have filed or caused to be filed all material tax returns (federal,
state, local and foreign) required to be filed and paid all material amounts of
taxes shown thereon to be due, including interest and penalties, except for such
taxes as are being contested in good faith and by proper proceedings and with
respect to which appropriate reserves are being maintained by the Borrower or
any such Subsidiary, as the case may be.

 

30

 



--------------------------------------------------------------------------------



                         (i)     Governmental Regulation. The Borrower is not
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act or the Investment Company Act of
1940, each as amended, or to any Federal or state statute or regulation limiting
its ability to incur indebtedness for money borrowed. No Subsidiary of the
Borrower is subject to any regulation that would limit the ability of the
Borrower to enter into or perform its obligations under this Agreement.

 

 

                         (j)     ERISA.

 

 

 

                    (i)          No ERISA Event which might result in liability
(other than for premiums payable under Title IV of ERISA) has occurred or is
reasonably expected to occur with respect to any Pension Plan.

 

 

 

                    (ii)         Schedule B (Actuarial Information) to the most
recently completed annual report (Form 5500 Series) for each Pension Plan,
copies of which have been filed with the Internal Revenue Service, is complete
and, to the best knowledge of the Borrower, accurate, and since the date of such
Schedule B there has been no material adverse change in the funding status of
any such Pension Plan.

 

 

 

                    (iii)        Neither the Borrower nor any ERISA Affiliate
has incurred, or, to the best knowledge of the Borrower, is reasonably expected
to incur, any Withdrawal Liability to any Multiemployer Plan.

 

 

 

                    (iv)         Neither the Borrower nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and, to the best knowledge of the Borrower, no Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated within the
meaning of Title IV of ERISA.

 

 

                         (k)     Disclosure. No representation or warranty of
the Borrower contained in this Agreement (including any Schedule furnished in
connection herewith) contains any untrue statement of a material fact. No other
document, certificate or written statement furnished to the Agent or any Lender
by or on behalf of the Borrower for use in connection with the transactions
contemplated in this Agreement, taken as a whole with other documents,
certificates or written statements furnished contemporaneously therewith,
contains any untrue statement of fact or omits to state a material fact (known
to the Borrower in the case of any documents not furnished by it) necessary in
order to make the statements contained therein not misleading in light of the
circumstances under which the same were made.

 

 

                         (l)     Insurance. The Borrower and its Subsidiaries
(i) have in full force insurance coverage of their respective properties, assets
and business (including casualty, general liability, products liability and
business interruption insurance) that is (A) no less protective in any material
respect than the insurance the Borrower and its Subsidiaries have carried in
accordance with their past practices or (B) prudent given the nature of the
business of the Borrower and its Subsidiaries and the prevailing practice among
companies similarly situated or (ii) maintain a plan or plans of self-insurance
to such extent and covering such risks as is usual

 

 

31

 



--------------------------------------------------------------------------------



for companies of comparable size engaged in the same or similar business which
plan or plans provide for, among other things, adequate reserves for the risks
being self-insured.

 

 

                         (m)     Environmental Matters. (i) The Borrower and
each of its Subsidiaries is in compliance in all material respects with all
Environmental Laws the non-compliance with which could reasonably be expected to
have a material adverse effect on the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, and (ii) there has been no
"release or threatened release of a hazardous substance" (as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq.) or any other release, emission or
discharge into the environment of any hazardous or toxic substance, pollutant or
other materials from the Borrower's or its Subsidiaries' property other than as
permitted under applicable Environmental Law and other than those which would
not have a material adverse effect on the financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole. Other than disposals for
which the Borrower has been indemnified in full, all "hazardous waste" (as
defined by the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq. (1976) and the regulations thereunder, 40 CFR Part 261 ("RCRA")) generated
at the Borrower's or any Subsidiaries' properties have in the past been and
shall continue to be disposed of at sites which maintain valid permits under
RCRA and any applicable state or local Environmental Law.

 

 

ARTICLE V

COVENANTS

 

 

                         Section 5.01     Affirmative Covenants of the Borrower.
The Borrower covenants and agrees that the Borrower will, unless and until all
of the Advances shall have been indefeasibly paid in full and the Commitments of
the Lenders shall have terminated, unless Majority Lenders shall otherwise
consent in writing:

 

 

                         (a)     Compliance with Laws, Etc. Comply, and cause
each of its Subsidiaries to comply, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, (i) complying with
all Environmental Laws and (ii) paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent contested in good faith, except where failure to so comply
would not have a material adverse effect on the business, condition (financial
or otherwise), operations or properties of the Borrower and its Subsidiaries,
taken as a whole.

 

 

                         (b)     Reporting Requirements. Furnish to the Lenders:

 

 

 

                    (i)          as soon as available and in any event within 60
days of the end of each of the first three fiscal quarters of each fiscal year
of the Borrower, a copy of the quarterly report for such quarter for the
Borrower and its Subsidiaries, containing financial statements (including a
consolidated balance sheet, consolidated statements of income and stockholders'
equity and cash flows of the Borrower and its Subsidiaries) for such quarter;

 

 

 

                    (ii)         as soon as available and in any event within
120 days after the end of each fiscal year of the Borrower, a copy of the annual
audit report for such year for the

 

 

32

 



--------------------------------------------------------------------------------



 

Borrower and its Subsidiaries, containing financial statements (including a
consolidated balance sheet, consolidated statements of income and stockholders'
equity and cash flows of the Borrower and its Subsidiaries) for such year,
accompanied by an opinion of Deloitte & Touche or other nationally recognized
independent public accountants. The opinion shall be unqualified (as to going
concern, scope of audit and disagreements over the accounting or other treatment
of offsets) and shall state that such consolidated financial statements present
fairly the financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as stated therein) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

 

 

                    (iii)        together with each delivery of the report of
the Borrower and its Subsidiaries pursuant to subsection (i) or subsection (ii)
above, a compliance certificate for the quarter or year, as applicable, executed
by an authorized financial officer of the Borrower (A) stating, in the case of
the financial statements delivered under Section 5.01(b)(i) for such quarter,
that such financial statements fairly present the financial condition of the
Borrower and its Subsidiaries as at the dates indicated and the results of
operations of the Borrower and its Subsidiaries and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise stated therein), subject to changes resulting from audit
and normal year-end adjustment, (B) stating that the signer has reviewed the
terms of this Agreement and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signer does not have
knowledge of the existence as at the date of the compliance certificate, of any
condition or event that constitutes an Event of Default or a Potential Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Borrower has taken,
is taking and proposes to take with respect thereto and (C) demonstrating in
reasonable detail compliance during (as required thereunder) and at the end of
such accounting periods with the restrictions contained in Section 5.02(c).

 

 

 

                    (iv)         as soon as possible and in any event within
five days after the occurrence of each Event of Default and each Potential Event
of Default, continuing on the date of such statement, a statement of an
authorized financial officer of the Borrower setting forth details of such Event
of Default or Potential Event of Default and the action which the Borrower has
taken and proposes to take with respect thereto;

 

 

 

                    (v)          promptly after any significant change in
accounting policies or reporting practices, notice and a description in
reasonable detail of such change;

 

 

 

                    (vi)         promptly and in any event within 30 days after
the Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event referred to in clause (i) of the definition of ERISA Event with respect to
any Pension Plan has occurred which

 

 

33

 



--------------------------------------------------------------------------------



 

might result in liability to the PBGC a statement of the chief accounting
officer of the Borrower describing such ERISA Event and the action, if any, that
the Borrower or such ERISA Affiliate has taken or proposes to take with respect
thereto;

 

 

 

                    (vii)        promptly and in any event within 10 days after
the Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event (other than an ERISA Event referred to in (v) above) with respect to any
Pension Plan has occurred which might result in liability to the PBGC, a
statement of the chief accounting officer of the Borrower describing such ERISA
Event and the action, if any, that the Borrower or such ERISA Affiliate has
taken or proposes to take with respect thereto;

 

 

 

                    (viii)       promptly and in any event within five Business
Days after receipt thereof by the Borrower or any ERISA Affiliate from the PBGC,
copies of each notice from the PBGC of its intention to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan;

 

 

 

                    (ix)         promptly and in any event within seven Business
Days after receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (w) the imposition of Withdrawal Liability by
a Multiemployer Plan, (x) the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title IV of ERISA, (y)
the termination of a Multiemployer Plan within the meaning of Title IV of ERISA
or (z) the amount of liability incurred, or expected to be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(w), (x) or (y) above;

 

 

 

                    (x)          promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the
Borrower or any of its Subsidiaries sends to its stockholders generally, and
copies of all regular, periodic and special reports, and all registration
statements, that the Borrower or any of its Subsidiaries files with the SEC or
any governmental authority that may be substituted therefor, or with any
national securities exchange;

 

 

 

                    (xi)         promptly after the furnishing thereof, copies
of any statement or report furnished to any other holder of the securities of
the Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to any other clause of this Section 5.01.

 

 

 

                    (xii)        promptly after the commencement thereof, notice
of all material actions, suits and proceedings before any court or government
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Borrower or any of its Subsidiaries, of the type
described in Section 4.01(f).

 

 

 

                    (xiii)       promptly after the occurrence thereof, notice
of (A) any event which makes any of the representations contained in Section
4.01(m) inaccurate in any material respect or (B) the receipt by the Borrower of
any notice, order, directive or other

 

 

34

 



--------------------------------------------------------------------------------



 

communication from a governmental authority alleging violations of or
noncompliance with any Environmental Law which could reasonably be expected to
have a material adverse effect on the financial condition of the Borrower and
its Subsidiaries, taken as a whole;

 

 

 

                    (xiv)        promptly after any change in any Rating, a
notice of such change, which notice shall specify the new Rating, the date on
which such change was publicly announced (in the case of a public rating) or was
disclosed to the Borrower (in the case of a private rating), and such other
information with respect to such change as any Lender through Agent may
reasonably request; and

 

 

 

                    (xv)         such other information respecting the condition
or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

 

                         In lieu of furnishing to the Agent paper copies of the
documents required to be delivered pursuant to Sections 5.01(b)(i), (ii), (v),
and (x), to the extent such documents are filed with the SEC, the Borrower shall
notify the Agent and Lenders when such documents are so filed and may make such
documents available to the Agent and Lenders at its Internet website located at
http://www.csc.com and through the SEC's EDGAR system. Notwithstanding the
foregoing, the Borrower shall deliver paper copies of such documents to any
Lender that requests the Borrower to deliver such paper copies.

 

                         (c)     Corporate Existence, Etc. The Borrower will,
and will cause each of its material Subsidiaries to, at all times maintain its
fundamental business and preserve and keep in full force and effect its
corporate existence (except as permitted under Section 5.02(b)) and all rights,
franchises and licenses necessary or desirable in the normal conduct of its
business.

 

                         (d)     Maintenance of Insurance. The Borrower will and
will cause each of its Subsidiaries to maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks (i) as are usually insured by companies engaged in similar businesses and
(ii) with responsible and reputable insurance companies or associations.
Notwithstanding the foregoing, the Borrower and its Subsidiaries may maintain a
plan or plans of self-insurance to such extent and covering such risks as is
usual for companies of comparable size engaged in the same or similar business,
which plans shall include, among other things, adequate reserves for the risks
that are self-insured. On request the Borrower will advise the Agent and the
Lenders concerning any such plan or plans for self-insurance.

 

                         Section 5.02     Negative Covenants of the Borrower.
The Borrower covenants and agrees that, unless and until all of the Advances
shall have been indefeasibly paid in full and the Commitments of the Lenders
shall have terminated, unless Majority Lenders shall otherwise consent in
writing:

 

                         (a)     Liens, Etc. The Borrower will not create or
suffer to exist, or permit any of its Subsidiaries to create or suffer to exist,
any Lien, upon or with respect to any of its properties, whether now owned or
hereafter acquired, or assign, or permit any of its Subsidiaries to assign, any
right to receive income, in each case to secure or provide for the payment of
any

 

35

 



--------------------------------------------------------------------------------



Debt of any Person, unless the Borrower's obligations hereunder shall be secured
equally and ratably with, or prior to, any such Debt; provided however that the
foregoing restriction shall not apply to the following Liens which are
permitted:

 

 

 

                    (i)          set-off rights, arising by operation of law or
under any contract entered into in the ordinary course of business, and bankers'
Liens, Liens of carriers, warehousemen, mechanics, workmen, employees,
materialmen and other Liens imposed by law;

 

 

 

                    (ii)         Liens in favor of the United States of America
to secure amounts paid to the Borrower or any of its Subsidiaries as advance or
progress payments under government contracts entered into by it so long as such
Liens cover only (x) special bank accounts into which only such advance or
progress payments are deposited and (y) supplies covered by such government
contracts and material and other property acquired for or allocated to the
performance of such government contracts;

 

 

 

                    (iii)        attachment, judgment and other similar Liens
arising in connection with legal proceedings, provided that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are being contested in good faith by appropriate proceedings, and
provided that any such judgment does not constitute an Event of Default;

 

 

 

                    (iv)         Liens on accounts receivable resulting from the
sale of such accounts receivable;

 

 

 

                    (v)          Liens on assets of any Subsidiary of the
Borrower existing at the time such Person becomes a Subsidiary (other than any
such Lien created in contemplation of becoming a Subsidiary);

 

 

 

                    (vi)         purchase money Liens upon or in any property
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or to secure Debt
incurred solely for the purpose of financing the acquisition of such property
(provided that the amount of Debt secured by such Lien does not exceed 100% of
the purchase price of such property and transaction costs relating to such
acquisition) and Liens existing on such property at the time of its acquisition
(other than any such Lien created in contemplation of such acquisition); and the
interest of the lessor thereof in any property that is subject to a Capital
Lease;

 

 

 

                    (vii)        Liens, other than Liens described in clauses
(i) through (vi) and in clause (ix), to secure Debt not in excess of an
aggregate of $100,000,000 principal amount at any time outstanding;

 

 

 

                    (viii)       Liens resulting from any extension, renewal or
replacement (or successive extensions, renewals or replacements), in whole or in
part, of any Debt secured by any Lien referred to in clauses (iv), (v) and (vi)
so long as (x) the aggregate principal amount of any such Debt shall not
increase as a result of any such extension, renewal or replacement and (y) Liens
resulting from any such extension, renewal or replacement

 

 

36

 



--------------------------------------------------------------------------------



 

shall cover only such property which secured the Debt that is being extended,
renewed or replaced; and

 

 

 

                    (ix)         Liens on any real property owned by the
Borrower or any of its Subsidiaries on the Effective Date to secure Debt
financing the acquisition of or construction of improvements on such real
property, provided that the amount of such Debt does not exceed 100% of the fair
market value of the real property encumbered by such Lien at the time such Debt
is incurred.

 

 

                         (b)     Restrictions on Fundamental Changes. The
Borrower will not, and will not permit any of its Subsidiaries to, merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or a substantial
portion of its assets (whether now owned or hereafter acquired) to any Person
(other than the Borrower or any Subsidiary of the Borrower, so long as the
Borrower, directly or indirectly, owns 80% or more of the voting stock thereof),
or enter into any partnership, joint venture, syndicate, pool or other
combination, unless (a) no Event of Default or Potential Event of Default has
occurred and is continuing or would result therefrom and (b) in the case of any
consolidation or merger involving the Borrower either (i) the Borrower is the
surviving entity or (ii) the Person surviving or resulting from such
consolidation or merger shall have assumed the obligations of the Borrower
hereunder in an agreement or instrument reasonably satisfactory in form and
substance to the Agent.

 

 

                         (c)     Financial Covenants.

 

 

 

                    (i)          Leverage Ratio. The Borrower will not permit at
any time the ratio of Consolidated Total Debt to Consolidated Total
Capitalization to exceed 0.50 to 1.00.

 

 

 

                    (ii)         Consolidated Total Debt to Consolidated EBITDA
Ratio. The Borrower will not permit on any date the ratio of Consolidated Total
Debt outstanding on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or immediately prior to such date, to
exceed 2.50 to 1.00.

 

 

                         (d)     Plan Terminations. The Borrower will not, and
will not permit any ERISA Affiliate to, terminate any Pension Plan so as to
result in liability of the Borrower or any ERISA Affiliate to the PBGC in excess
of $15,000,000, or permit to exist any occurrence of an event or condition which
reasonably presents a material risk of a termination by the PBGC of any Pension
Plan with respect to which the Borrower or any ERISA Affiliate would, in the
event of such termination, incur liability to the PBGC in excess of $15,000,000.

 

 

                         (e)     Employee Benefit Costs and Liabilities. The
Borrower will not, and will not permit any ERISA Affiliate to, create or suffer
to exist, (i) any Insufficiency with respect to a Pension Plan or any Withdrawal
Liability with respect to a Multiemployer Plan if, immediately after giving
effect thereto, such Insufficiencies and Withdrawal Liabilities of all Pension
Plans and Multiemployer Plans, respectively, of the Borrower and its ERISA
Affiliates exceeds $50,000,000 or (ii) except as provided in Section 4980B of
the Code and except as provided under the terms of any employee welfare benefit
plans provided pursuant to the terms of collective bargaining agreements, any
employee benefit plan to provide health or welfare benefits

 

 

37

 



--------------------------------------------------------------------------------



(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower or any of its ERISA Affiliate unless the Borrower
and/or any of its ERISA Affiliates are permitted to terminate such benefits
pursuant to the terms of such employee benefit plan.

 

ARTICLE VI

EVENTS OF DEFAULT

 

                         Section 6.01     Events of Default. If any of the
following events ("Events of Default") shall occur and be continuing:

 

                         (a)     The Borrower shall fail to pay any principal of
any Advance when the same becomes due and payable or the Borrower shall fail to
pay any interest on any Advance or any fees or other amounts payable hereunder
within five days of the date due; or

 

                         (b)     Any representation or warranty made by the
Borrower herein or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

 

                         (c)     The Borrower shall fail to perform or observe
(i) any term, covenant or agreement contained in Section 5.01(c) or 5.02, or
(ii) any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after the
Borrower obtains knowledge of such breach; or

 

                         (d)     The Borrower or any of its Subsidiaries shall
fail to pay any principal of or premium or interest on any Debt and any
guaranties of third-party indebtedness which is outstanding in a principal
amount of at least $100,000,000 in the aggregate (but excluding Debt arising
under this Agreement) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt or guaranty; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment or by a required
prepayment of insurance proceeds or by a required prepayment as a result of
formulas based on asset sales or excess cash flow), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

 

                         (e)     The Borrower or any of its Significant
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Significant Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law

 

38

 



--------------------------------------------------------------------------------



relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate or
partnership action to authorize any of the actions set forth above in this
subsection (e); or

 

 

                         (f)     Any judgment or order for the payment of money
in excess of $100,000,000 shall be rendered against the Borrower or any of its
Significant Subsidiaries and is not promptly paid by the Borrower or any of its
Significant Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

 

                         (g)

 

 

 

                    (i)          Any ERISA Event with respect to a Pension Plan
shall have occurred and, 30 days after notice thereof shall have been given to
the Borrower by the Agent, (x) such ERISA Event shall still exist and (y) the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Pension Plan and the Insufficiency of any and all other
Pension Plans with respect to which an ERISA Event shall have occurred and then
exist (or in the case of a Pension Plan with respect to which an ERISA Event
described in clause (iii) through (vi) of the definition of ERISA Event shall
have occurred and then exist, the liability related thereto) is equal to or
greater than $15,000,000; or

 

 

 

                    (ii)         The Borrower or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred an
aggregate Withdrawal Liability for all years to such Multiemployer Plan in an
amount that, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower and its ERISA Affiliates as Withdrawal
Liability (determined as of the date of such notification), exceeds $15,000,000;
or

 

 

 

                    (iii)        The Borrower or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
or ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and its ERISA Affiliates to all
Multiemployer Plans that are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan year of such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $15,000,000; or

 

 

39

 



--------------------------------------------------------------------------------



                         (h)     Any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Borrower (or other securities
convertible into such securities) representing 35% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors, other than securities having such power only by reason of the
happening of a contingency; or

 

 

                         (i)     The Borrower or any of its Subsidiaries shall
be suspended or debarred by any governmental entity from entering into any
government contract or government subcontract from otherwise engaging in any
business relating to government contracts or from participation in government
non-procurement programs, and such suspension or debarment could reasonably be
expected to have a material adverse effect on the business, condition (financial
or otherwise), operations or properties of the Borrower and its Subsidiaries,
taken as a whole;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are here expressly waived by the Borrower; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Borrower
or any of its Significant Subsidiaries under the Federal Bankruptcy Code, (A)
the obligation of each Lender to make Advances shall automatically be terminated
and (B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

 

ARTICLE VII

THE AGENT

 

                         Section 7.01     Authorization and Action. Each Lender
hereby appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Advances and other amounts owing hereunder), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement. The Lenders identified on
the cover page of this Agreement as co-syndication agents shall not have any
powers, duties, responsibilities or liabilities under this Agreement other than
those applicable to

 

40

 



--------------------------------------------------------------------------------



all Lenders as such, and none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.

 

                         Section 7.02     Agent's Reliance, Etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Agent:
(i) may treat the payee of any Advance as the holder thereof until the Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
which is the payee of such Advance, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram, or delivery)
believed by it to be genuine and signed or sent by the proper party or parties.

 

                         Section 7.03     CUSA and Affiliates. With respect to
its Commitment, the Advances made by it, CUSA shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated, include CUSA in its individual capacity. CUSA and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any of their respective subsidiaries and any Person who may do business with or
own securities of the Borrower or any such subsidiary, all as if CUSA were not
the Agent and without any duty to account therefor to the Lenders.

 

                         Section 7.04     Lender Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on the financial statements referred to in Section
4.01 and such other documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

 

                         Section 7.05     Indemnification. The Lenders agree to
indemnify the Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the A Advances then held by
each of them (or if no A Advances are at the time

 

41

 



--------------------------------------------------------------------------------



outstanding or if any A Advances are held by Persons which are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent's gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, syndication, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower.

 

                         Section 7.06     Successor Agent. The Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower and
may be removed at any time with or without cause by the Majority Lenders. Upon
any such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent's giving of notice of resignation or the Majority
Lenders' removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
or any Bank and, in each case having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent's resignation or removal hereunder as
Agent, the provisions of this Article VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

                         Section 8.01     Amendments, Etc. No amendment or
waiver of any provision of this Agreement, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders (except pursuant to Section 2.18) or subject the
Lenders to any additional obligations, (c) reduce the principal of, or interest
on, the A Advances or any fees or other amounts payable hereunder, (d) postpone
any date fixed for any payment of principal of, or interest on, the A Advances
or any fees or other amounts payable hereunder (except pursuant to Section
2.16), (e) change the percentage of the Commitments or of

 

42

 



--------------------------------------------------------------------------------



the aggregate unpaid principal amount of the A Advances, or the number of
Lenders, which shall be required for the Lenders or any of them to take any
action hereunder, or (f) amend Section 2.16, Section 2.18 or this Section 8.01;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement;
and provided further, that no amendment, modification, termination or waiver of
the principal amount of any B Advance or payments or prepayments by the Borrower
in respect thereof, the scheduled maturity dates of any B Advance, the dates on
which interest is payable and decreases in interest rates borne by B Advances
shall be effective without the written concurrence of the Lender which has
funded such B Advance and provided, further that no amendment of Section 2.19
shall be effective without the written consent of each Granting Lender, all or
any part of whose outstanding Loans is being funded by an SPC at the time of
such amendment.

 

                         Section 8.02     Notices, Etc.

 

                         (a)     General. Unless otherwise expressly provided in
this Agreement, all notices, requests, demands, directions and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to Section
8.15) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

                              (1)     if to the Borrower or Agent, to the
address, facsimile number, electronic mail address or telephone number set forth
below, or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties:

 

 

Borrower

:

Computer Sciences Corporation

 

 

2100 East Grand Avenue

 

 

El Segundo, California 90245

 

 

Attention: Thomas R. Irvin

 

 

Phone: (310) 615-1745

 

 

Fax: (310) 322-9398

 

 

Email: tirvin@csc.com

 

 

 

 

Agent

:

Citicorp USA, Inc.

 

 

c/o Citibank Agency Services

 

 

2 Penns Way, Suite 200

 

 

New Castle, Delaware 19720

 

 

Attention: Janet Wallace-Himmler

 

 

Phone: (302) 894-6029

 

 

Fax: (302) 894-6120

 

 

Email: janet.wallacehimmler@citigroup.com

 

 

 

                              (2)     if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number of its Domestic
Lending Office as may be specified opposite

 

43

 

--------------------------------------------------------------------------------

its name on Schedule I hereto (or in the Assignmt nt and Acceptance pursuant to
which it became a Lender), or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower and the Agent.

 

                         (b)     Timing. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail, four Business Days after deposit in the United
States mail, postage prepaid; (C) if delivered by facsimile, when sent and
receipt has been confirmed by telephone; and (D) if delivered by electronic mail
(subject to the provisions of Section 8.15(c)) when received; provided, however,
that notices and other communications to the Agent pursuant to Article II or VII
shall not be effective until actually received by such Person. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder.

 

                         (c)     Effectiveness of Facsimile Documents and
Signatures. This Agreement and any documents delivered pursuant to or in
connection with this Agreement may be transmitted and/or signed by facsimile.
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on the Borrower, the Agent and the Lenders. The Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

                         (d)     Reliance by the Agent and Lenders. The Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each indemnified person from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Agent may be recorded by the Agent, and each of
the parties hereto hereby consents to such recording.

 

                         Section 8.03     No Waiver; Remedies. No failure on the
part of any Lender or the Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

                         Section 8.04     Costs, Expenses and Indemnification.

 

                         (a)     The Borrower agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of Agent in connection with the
preparation, execution, delivery, administration, syndication, modification and
amendment of this Agreement, and the other documents to be delivered hereunder
or thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent with respect thereto and with
respect to advising the Agent as to its rights and responsibilities hereunder.
The Borrower further agrees to

 

44

 



--------------------------------------------------------------------------------



pay promptly on demand all costs and expenses of the Agent and of each Lender,
if any (including, without limitation, reasonable counsel fees and out-of-pocket
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable counsel fees and
out-of-pocket expenses in connection with the enforcement of rights under this
Section 8.04(a).

 

                         (b)     If any payment of principal of any Eurodollar
Rate Advance or B Advance extended to the Borrower is made other than on the
last day of the interest period for such Advance, as a result of a payment
pursuant to Section 2.06 or acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, the Borrower shall, upon
demand by any Lender (with a copy of such demand to the Agent), pay to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

 

                         (c)     The Borrower agrees to indemnify and hold
harmless the Agent, each Lender and each director, officer, employee, agent,
attorney and affiliate of the Agent and each Lender (each an "indemnified
person") in connection with any expenses, losses, claims, damages or liabilities
to which the Agent, a Lender or such indemnified persons may become subject,
insofar as such expenses, losses, claims, damages or liabilities (or actions or
other proceedings commenced or threatened in respect thereof) arise out of the
transactions referred to in this Agreement or arise from any use or intended use
of the proceeds of the Advances, or in any way arise out of activities of the
Borrower that violate Environmental Laws, and to reimburse the Agent, each
Lender and each indemnified person, upon their demand, for any reasonable legal
or other out-of-pocket expenses incurred in connection with investigating,
defending or participating in any such loss, claim, damage, liability, or action
or other proceeding, whether commenced or threatened (whether or not the Agent,
such Lender or any such person is a party to any action or proceeding out of
which any such expense arises). Notwithstanding the foregoing, the Borrower
shall have no obligation hereunder to an indemnified person with respect to
indemnified liabilities which have resulted from the gross negligence, bad faith
or willful misconduct of such indemnified person.

 

                         (d)     To the fullest extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
indemnified person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby, any Advance or the use of the proceeds thereof.

 

                         Section 8.05     Right of Set-off. Upon (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (time or demand, provisional or final, or general, but not
special) at any time held and

 

45

 



--------------------------------------------------------------------------------



other indebtedness at any time owing by such Lender or any Affiliate thereof to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement that
are then due and payable, whether or not such Lender shall have made any demand
under this Agreement, and each such Affiliate is hereby irrevocably authorized
to permit such setoff and application. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.

 

                         Section 8.06     Binding Effect. This Agreement shall
be deemed to have been executed and delivered when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of all Lenders. This Agreement and the fee letter referred
to in Section 2.04(b) constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

                         Section 8.07     Assignments and Participations.

 

                         (a)     Each Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the A
Advances owing to it); provided, however, that (i) each such assignment shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement (other than any B Advances), (ii) after giving effect to any such
assignment, (1) the assigning Lender shall no longer have any Commitment or (2)
the amount of the Commitment of each of the assigning Lender and the Eligible
Assignee party to such assignment (in each case determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall not be less
than $10,000,000 and increments of $1,000,000 in excess thereof (iii) each such
assignment shall be to an Eligible Assignee, and (iv) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). Any Lender may at any time (i) upon notice to Borrower, assign all or
any portion of its rights hereunder to an Affiliate of such Lender or to another
Lender or (ii) without notice to or consent of the Borrower, pledge as security
all or

 

46

 



--------------------------------------------------------------------------------



any portion of its rights hereunder to any Federal Reserve Bank; provided, that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder.

 

                         (b)     By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

                         (c)     The Agent shall maintain at its address
referred to in Section 8.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, the Commitment Termination Date
of, and, with respect to the Borrower, principal amount of the Advances owing
to, each Lender from time to time (the "Register"). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

                         (d)     Within five days of its receipt of an
Assignment and Acceptance executed by an assigning Lender and an assignee
representing that it is an Eligible Assignee (together with a processing and
recordation fee of $3,500 with respect thereto) and upon consent of the Agent
and, so long as no Potential Event of Default or Event of Default then exists
and is continuing (and except for assignments to an Affiliate of the Lender or
to another Lender), the Borrower thereto, which consents shall not be
unreasonably withheld or delayed, the Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (1) accept such Assignment and Acceptance and (2) record the information
contained

 

47

 



--------------------------------------------------------------------------------



therein in the Register. All communications with the Borrower with respect to
such consent of the Borrower shall be either sent pursuant to Section 8.02 or
sent to the following: CSC Enterprises, 2100 E. Grand Avenue, El Segundo,
California 90245, Attention: Leon J. Level, Telephone No.: (310) 615-1728,
Facsimile No.: (310) 322-9767.

 

                         (e)     Each Lender may assign to one or more banks or
other entities any B Advance or B Advances made by it.

 

                         (f)     Each Lender may sell participations to one or
more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it; provided, however, that
(i) such Lender's obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Advance for all purposes of this Agreement, (iv) the Borrower, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement, and (v) no Lender shall grant any participation under which the
participant shall have rights to require such Lender to take or omit to take any
action hereunder or approve any amendment to or waiver of this Agreement, except
to the extent such amendment or waiver would: (A) extend the Termination Date of
such Lender; or (B) reduce the interest rate or the amount of principal or fees
applicable to Advances or the Commitment in which such participant is
participating.

 

                         (g)     Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, the assignee or Participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to the Borrower received by it from such Lender.

 

                         Section 8.08     Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

                         Section 8.09     Execution in Counterparts. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

                         Section 8.10     Consent to Jurisdiction; Waiver of
Immunities. The Borrower hereby irrevocably submits to the jurisdiction of any
New York state or Federal court sitting in New York, New York in any action or
proceeding arising out of or relating to this Agreement, and the Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state or Federal court. The Borrower
hereby irrevocably waives, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in

 

48

 



--------------------------------------------------------------------------------



other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Section 8.10 shall affect the right of any Lender or Agent
to serve legal process in any other manner permitted by law or affect the right
of any Lender or Agent to bring any action or proceeding against the Borrower or
its property in the courts of any other jurisdiction.

 

                         Section 8.11     Waiver of Trial by Jury. THE BORROWER,
THE BANKS, THE AGENT AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, OTHER
LENDERS HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
transaction, including without limitation contract claims, tort claims, breach
of duty claims and all other common law and statutory claims. Each of the
Borrower, the Banks, the Agent and, by its acceptance of the benefits hereof,
other Lenders (i) acknowledges that this waiver is a material inducement for the
Borrower, the Lenders and the Agent to enter into a business relationship, that
the Borrower, the Lenders and the Agent have already relied on this waiver in
entering into this Agreement or accepting the benefits thereof, as the case may
be, and that each will continue to rely on this waiver in their related future
dealings and (ii) further warrants and represents that it has reviewed this
waiver with its legal counsel, and that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

                         Section 8.12     Survival of Warranties. All
agreements, representations and warranties made in this Agreement shall survive
the execution and delivery of this Agreement and any increase in the Commitments
under this Agreement.

 

                         Section 8.13     Severability. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

                         Section 8.14     Headings. Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect.

 

                         Section 8.15     Website Communications.

 

                         (a)     The Borrower hereby agrees that it will provide
to the Agent all information, documents and other materials that it is obligated
to furnish to the Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating

 

49

 



--------------------------------------------------------------------------------



thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any default or event of default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
"Communications"), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com or
as otherwise specified in Section 5.01(b). In addition, the Borrower agrees to
continue to provide the Communications to the Agent in the manner specified in
this Agreement but only to the extent requested by the Agent.

 

                         (b)     The Borrower further agrees that the Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission systems (the
"Platform").

 

               THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE". THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, "AGENT
PARTIES") HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER'S OR THE
AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

                         (c)     The Agent agrees that the receipt of the
Communications by the Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Agent for purposes of
this Agreement. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of this Agreement. Each Lender agrees to notify the Agent in writing
(including by electronic communication) from time to time of such Lender's
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

 

50

 



--------------------------------------------------------------------------------



Nothing herein shall prejudice the right of the or any Lender to give any notice
or other communication pursuant to this Agreement in any other manner specified
in this Agreement.

 

                         Section 8.16     USA PATRIOT Act Notice. Each Lender
that is subject to the Act (as hereinafter defined) and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the Act.

 

 

[remainder of page intentionally left blank]

 

 

 

51

 



--------------------------------------------------------------------------------



               IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed and delivered
by their respective authorized officers as of the date first written above.

 

 

COMPUTER SCIENCES CORPORATION

, a Nevada corporation, as Borrower

 

 

 

 

 

By   /s/ Leon J. Level                                          

 

Name: Leon J. Level

 

Title: Vice President

 

 

 

 

 

 

S-1

 



--------------------------------------------------------------------------------



 

CITICORP USA, INC.

,

 

as Agent and a Lender

 

 

 

 

 

By   /s/ Hans Lin                                                  

 

Name: Hans Lin

 

Title: Vice President

 

 

 

 

 

 

S-2

 



--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By   /s/ Bryan A. Smith                                       

 

Name: Bryan A. Smith

 

Title: Vice President

 

 

 

 

 

 

 

Barclays Bank PLC.,

 

as a Lender

 

 

 

 

 

By   /s/ John Giannone                                        

 

Name: John Giannone

 

Title: Director

 

 

 

 

 

 

 

The Royal Bank of Scotland Plc,

 

as a Lender

 

 

 

 

 

By   /s/ David Lucas                                            

 

Name: David Lucas

 

Title: Senior Vice President

 

 

 

 

 

 

 

Wachovia Bank, National Association,

 

as a Lender

 

 

 

 

 

By   /s/ Steven L. Hipsman                                 

 

Name: Steven L. Hipsman

 

Title: Director

 

 

 

 

 

 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

By   /s/ Mehrasa Raygani                                    

 

Name: Mehrasa Raygani

 

Title: Vice President

 

 

 

 

S-3

 



--------------------------------------------------------------------------------



 

The Bank of Nova Scotia,

 

as a Lender

 

 

 

 

 

By   /s/ Liz Hanson                                              

 

Name: Liz Hanson

 

Title: Managing Director

 

 

 

 

 

 

 

KeyBank National Association,

 

as a Lender

 

 

 

 

 

By   /s/ Robert W. Boswell                                 

 

Name: Robert W. Boswell

 

Title: Vice President

 

 

 

 

 

 

 

MELLON BANK, N.A.,

 

as a Lender

 

 

 

 

 

By   /s/ Lawrence C. Ivey                                    

 

Name: Lawrence C. Ivey

 

Title: First Vice President

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By   /s/ Al Galluzo                                              

 

Name: Al Galluzo

 

Title: Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By   /s/ Lucy Nixon                                             

 

Name: Lucy Nixon

 

Title: Senior Vice President

 

 

 

 

S-4

 



--------------------------------------------------------------------------------



 

The Bank of Tokyo-Mitsubishi, Ltd.

 

Seattle Branch,

 

as a Lender

 

 

 

 

 

By   /s/ Junji Ban                                                 

 

Name: Junji Ban

 

Title: General Manager

 

 

 

 

 

 

 

Danske Bank, A/s,

 

as a Lender

 

 

 

 

 

By   /s/ Angelo J. Balestrieri                               

 

Name: Angelo J. Balestrieri

 

Title: Vice President

 

 

 

By   /s/ John A. O'Neill                                      

 

Name: John A. O'Neill

 

Title: Assistant General Manager

 

 

 

 

 

 

 

LLOYDS TSB BANK PLC.

 

as a Lender

 

 

 

 

 

By   /s/ Janaina Nascimento                                

 

Name: Janaina Nascimento

 

Title: Executive Officer, Corporate Banking

 

 

 

By   /s/ Richard Heath                                         

 

Name: Richard Heath

 

Title: Vice President, Corporate Banking

 

 

 

 

 

 

 

SAN PAOLA IMI S.p.A.,

 

as a Lender

 

 

 

 

 

By   /s/ Renato Carducci                                     

 

Name: Renato Carducci

 

Title: G.M.

 

 

 

By   /s/ Robert Wurster

 

Name: Robert Wurster

 

Title: S.V.P.

 

 

 

 

S-5

 



--------------------------------------------------------------------------------



 

Standard Chartered Bank,

 

as a Lender

 

 

 

 

 

By   /s/ Frieda Youlios                                        

 

Name: Frieda Youlios

 

Title: Vice President

 

 

 

By   /s/ Robert K. Reddington                             

 

Name: Robert K. Reddington

 

Title: AVP/Credit Documentation

 

 

 

 

S-6

 



--------------------------------------------------------------------------------



 

SCHEDULE I

APPLICABLE LENDING OFFICES

                    Bank                    

      Domestic Lending Office      

    Eurodollar Lending Office    

Bank of America, N.A.

Bank of America NA
100 N. Tryon Street
Mail Code NC1-007-17-15
Charlotte, NC 28255-0001
Attention: Bryan A. Smith
Telephone No.: (704) 388-1464
Facsimile No.: (704) 388-0960
Email: bryan.a.smith@
bankofamerica.com

Bank of America NA
100 N. Tryon Street
Mail Code NC1-007-17-15
Charlotte, NC 28255-0001
Attention: Bryan A. Smith
Telephone No.: (704) 388-1464
Facsimile No.: (704) 388-0960
Email: bryan.a.smith@
bankofamerica.com

 

 

 

The Bank of New York

The Bank of New York
One Wall Street, 2nd Floor
New York, NY 10005
Attention: Dawn Hertling
Telephone No.: (212) 635-6742
Facsimile No.: (212) 635-6933
Email: dhertling@bankofny.com

The Bank of New York
One Wall Street, 2nd Floor
New York, NY 10005
Attention: Dawn Hertling
Telephone No.: (212) 635-6742
Facsimile No.: (212) 635-6933
Email: dhertling@bankofny.com

 

 

 

The Bank of Nova Scotia

The Bank of Nova Scotia
580 California Street
San Francisco, CA 94104
Attention: Liz Hanson
Telephone No.: (415) 616-4153
Facsimile No.: (415) 397-0791
Email: liz_hanson@
scotiacapital.com

The Bank of Nova Scotia
580 California Street
San Francisco, CA 94104
Attention: Liz Hanson
Telephone No.: (415) 616-4153
Facsimile No.: (415) 397-0791
Email: liz_hanson@
scotiacapitalcom

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd. Seattle Branch

Bank of Tokyo-Mitsubishi Ltd. Seattle Branch
900 Fourth Avenue, Suite 4000
Seattle, WA 98164-1068
Attention: Ellen Yuson
Telephone No.: (213) 488-3796
Facsimile No.: (213) 613-1136
Email: eyuson@btmna.com

Bank of Tokyo-Mitsubishi Ltd. Seattle Branch
900 Fourth Avenue, Suite 4000
Seattle, WA 98164-1068
Attention: Ellen Yuson
Telephone No.: (213) 488-3796
Facsimile No.: (213) 613-1136
Email: eyuson@btmna.com

 

 

 

 

 

 

Schedule I-1

 



--------------------------------------------------------------------------------



Barclays Bank PLC

Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attention: Carlos de Freitas
Telephone No.: (212) 412-2859
Facsimile No.: (212) 412-5306
Email: carlos.defreitas@
barclayscapital.com

Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attention: Carlos de Freitas
Telephone No.: (212) 412-2859
Facsimile No.: (212) 412-5306
Email: carlos.defreitas@
barclayscapital.com

 

 

 

Citicorp USA, Inc.

Citicorp USA, Inc.
Citibank Agency Services
2 Penns Way, Suite 200
New Castle, DE 19720
Attention: Janet Wallace-Himmler
Telephone No: (302) 894-6029
Facsimile No: (302) 894-6120
Email: janet.wallacehimmler@
citigroup.com

Citicorp USA, Inc.
Citibank Agency Services
2 Penns Way, Suite 200
New Castle, DE 19720
Attention: Janet Wallace-Himmler
Telephone No: (302) 894-6029
Facsimile No.: (302) 894-6120
Email: janet.wallacehimmler@
citigroup.com

 

 

 

Danske Bank A/S

Danske Bank A/S
c/o Danske Bank A/S, New York Branch
299 Park Avenue, 14th Floor
New York, NY 10171-1499
Attention: Joe Brandariz
Telephone No: (212) 984-8430
Facsimile No: (212) 984-9570
Email: jobra@
us.danskebank.com

Danske Bank A/S
c/o Danske Bank A/S, New York Branch
299 Park Avenue, 14th Floor
New York, NY 10171-1499
Attention: Joe Brandariz
Telephone No: (212) 984-8430
Facsimile No: (212) 984-9570
Email: jobra@
us.danskebank.com

 

 

 

KeyBank National Association

Key Corporate Capital, Inc.
601 108th Avenue NE
5th Floor
PO Box 90027
Bellevue, WA 98009
Attention: Robert Boswell
Telephone No.: (425) 709-4580
Facsimile No.: (425) 709-4565
Email: robert_w_boswell@
keybank.com

Key Corporate Capital, Inc.
601 108th Avenue NE
5th Floor
PO Box 90027
Bellevue, WA 98009
Attention: Robert Boswell
Telephone No.: (425) 709-4580
Facsimile No.: (425) 709-4565
Email: robert_w_boswell@
keybank.com

 

 

 

 

 

 

Schedule I-2



--------------------------------------------------------------------------------



Lloyds TSB Bank plc

Lloyds TSB Bank PLC
1251 Avenue of the Americas, 39th Floor
New York, NY 10020
Attention: Windsor Davies
Telephone No.: (212) 930-8909
Facsimile No.: (212) 930-5098
Email: wdavies@
lloydstsb-usa.com

Lloyds TSB Bank PLC
1251 Avenue of the Americas, 39th Floor
New York, NY 10020
Attention: Windsor Davies
Telephone No.: (212) 930-8909
Facsimile No.: (212) 930-5098
Email: wdavies@
lloydstsb-usa.com

 

 

 

Mellon Bank, N.A.

Mellon Bank, N.A.
Three Mellon Center, Room 1203
Pittsburgh, PA 15259
Attention: Loan Administration
Telephone No.: (412) 234-4710
Facsimile No.: (412) 209-6114
Email: gagobarbaral@
mellon.com

Mellon Bank, N.A.
Three Mellon Center, Room 1203
Pittsburgh, PA 15259
Attention: Loan Administration
Telephone No.: (412) 234-4710
Facsimile No.: (412) 209-6114
Email: gagobarbaral@
mellon.com

 

 

 

The Royal Bank of Scotland Plc

The Royal Bank of Scotland Plc
101 Park Avenue
New York, NY 10178
Attention: Eddie Dec
Telephone No.: (212) 401-3744
Facsimile No.: (212) 401-3456
Email: eddie.dec@rbos.com

The Royal Bank of Scotland Plc
101 Park Avenue
New York, NY 10178
Attention: Eddie Dec
Telephone No.: (212) 401-3744
Facsimile No.: (212) 401-3456
Email: eddie.dec@rbos.com

 

 

 

SanPaolo IMI S.p.A.

SanPaolo IMI S.p.A.
444 S. Flower Street, Suite 4550
Los Angeles, CA 90071
Attention: Don Brown
Telephone No.: (213) 489-3105
Facsimile No.: (213) 622-2514
Email: spimila@sbcglobal.net

SanPaolo IMI S.p.A.
444 S. Flower Street, Suite 4550
Los Angeles, CA 90071
Attention: Don Brown
Telephone No.: (213) 489-3105
Facsimile No.: (213) 622-2514
Email: spimila@sbcglobal.net

 

 

 

Standard Chartered Bank

Standard Chartered Bank
One Madison Avenue
New York, NY 10010
Attention: Larry Fitzgerald
Telephone No.: (212) 667-0107
Facsimile No.: (212) 667-0568
Email: larry.fitzgerald@
us.standardchartered.com

Standard Chartered Bank
One Madison Avenue
New York, NY 10010
Attention: Larry Fitzgerald
Telephone No.: (212) 667-0107
Facsimile No.: (212) 667-0568
Email: larry.fitzgerald@
us.standardchartered.com

 

 

 

 

 

 

Schedule I-3



--------------------------------------------------------------------------------



Sumitomo Mitsui Banking Corporation

Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attention: Mariko Stewart or Andrew Homola
Telephone No.: (212) 224-4367 or (212) 224-4320
Facsimile No.: (212) 224-5197
Email: mariko_doi_stewart@
smbcgroup.com; andrew_homola@
smbcgroup.com

Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attention: Mariko Stewart or Andrew Homola
Telephone No.: (212) 224-4367 or (212) 224-4320
Facsimile No.: (212) 224-5197
Email: mariko_doi_stewart@
smbcgroup.com; andrew_homola@
smbcgroup.com

 

 

 

Wachovia Bank, National Association

Wachovia Bank, National Association
301 S. College Street
Mail Code: NC1183
Charlotte, NC 28288
Attention: Lekeisha Neely
Telephone No: (704) 374-6145
Facsimile No: (704) 715-0094
Email: lekeisha.neely@
wachovia.com

Wachovia Bank, National Association
301 S. College Street
Mail Code: NC1183
Charlotte, NC 28288
Attention: Lekeisha Neely
Telephone No: (704) 374-6145
Facsimile No: (704) 715-0094
Email: lekeisha.neely@
wachovia.com

 

 

 

Wells Fargo Bank, N.A.

Wells Fargo Bank, N.A.
707 Wilshire Boulevard, 16th Floor
MAC 2818-163
Los Angeles, CA 90017
Attention: Lucy Nixon
Telephone No.: (213) 614-5804
Facsimile No.: (213) 614-5242
Email: nixonlb@wellsfargo.com

Wells Fargo Bank, N.A.
707 Wilshire Boulevard, 16th Floor
MAC 2818-163
Los Angeles, CA 90017
Attention: Lucy Nixon
Telephone No.: (213) 614-5804
Facsimile No.: (213) 614-5242
Email: nixonlb@wellsfargo.com

 

 

 

 

 

 

Schedule I-4

 



--------------------------------------------------------------------------------



 

SCHEDULE II

LENDERS' COMMITMENTS

                                    Lender                                    

    Commitment    

Citicorp USA, Inc.

$70,000,000     

Bank of America, N.A.

$60,000,000     

Barclays Bank PLC

$60,000,000     

The Royal Bank of Scotland Plc

$60,000,000     

Wachovia Bank, National Association

$60,000,000     

The Bank of New York

$40,000,000     

The Bank of Nova Scotia

$40,000,000     

KeyBank National Association

$40,000,000     

Mellon Bank N.A.

$40,000,000     

Sumitomo Mitsui Banking Corporation

$40,000,000     

Wells Fargo Bank, N.A.

$40,000,000     

The Bank of Tokyo-Mitsubishi, Ltd. Seattle Branch

$30,000,000     

Danske Bank A/S

$30,000,000     

Lloyds TSB Bank plc

$30,000,000     

SanPaolo IMI S.p.A.

$30,000,000     

Standard Chartered Bank

     $30,000,000     





Total Commitments:

   $700,000,000     

 



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

